Exhibit 10.23
 
 
Deed
 
Execution Copy
 
 
 
 
Investment in Paradise Phosphate Pty Ltd
 
 
 
 
Deed of Amendment
______________________________________________________________________
Convertible Note Agreement
 
 
 
 
 
 
 
[freehillslogo.jpg]
 
MLC Centre Martin Place Sydney NSW 2000 Australia
Telephone +61 2 9225 5000 Facsimile +61 2 9322 4000
GPO Box 4227 Sydney NSW 2001 Australia
www.freehills.com DX 361 Sydney
   
Sydney Melbourne Perth Brisbane Singapore
Correspondent offices in Hanoi Ho Chi Minh City Jakarta

 
 
 

--------------------------------------------------------------------------------

 
 
[freehills-header.jpg]
 
Contents
 
 

  Table of Contents                   1
Definitions and interpretation
2   1.1
Definitions
2   1.2
Interpretation
2   1.3
Interpretation of inclusive expressions
3   1.4
Incorporated definitions
3   1.5
Incorporated provisions
3   1.6
Deed components
3         2 Conditions 3   2.1
Conditions precedent 3
3
 
2.2 Notice to Borrower  4        
3
Amendment
4
 
3.1 Amendment to Note 4
 
3.2
Amendments not to affect validity, rights, obligations
4
 
3.3
Confirmation
4
 
3.4 Obligor acknowledgments 4        
4
 
Second tranche of Subscription Notes
5
 
4.1
Conditions precedent
5
 
4.2 Acknowledgement 5
 
4.3 Representations and warranties 5        
5
 
General
5
 
5.1
Notices
5
 
5.2
Governing law and jurisdiction
5
 
5.3
Noteholders
5   5.4
Further action
5   5.5 Costs and expenses 5   5.6 Stamp duty 6   5.7 Counterparts 6   5.8
Attorneys 6   5.9 Separate capacities 6   5.10 Waiver 6   5.11 Invalidity and
enforceability 6          
Schedules
   
Officer’s Certificate
8  
Amended and Restated Note
10          
Signing page
 11

 
 
Contents 1

--------------------------------------------------------------------------------

 
 
[freehills-header.jpg]
 


Amending deed no. 1
     
Date ►
         
Between the parties
               
Company
Paradise Phosphate Pty Ltd ACN 154 180 882 of Level 8, 580 St Kilda Road,
Melbourne VIC 3004 (Company)
       
Legend
Legend International Holdings Inc. ARBN 120 855 352 of Level 8, 580 St Kilda
Road, Melbourne VIC 3004 (Legend)
           
Initial Noteholders
Australian Microcap Investments Pty Ltd ACN 127 745 395 as trustee for Microcap
Investment Trust 1 of Level 12, 90 Collins Street, Melbourne 3000 (MIT 1)
       
Australian Microcap Investments Pty Ltd ACN 127 745 395 as trustee for Microcap
Investment Trust 2 of Level 12, 90 Collins Street, Melbourne VIC 3000 (MIT 2)
       
(Each an Initial Noteholder and together the Initial Noteholders)
           
Recitals
1
The parties are a party to the agreement entitled “convertible note agreement”
dated 7 February 2012 (Note).
       
2
The parties wish to amend the Note in the manner set out in this deed.
           
This deed witnesses
that, for valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties agree as follows:
   

 
 
page 1

--------------------------------------------------------------------------------

 
 
[freehills-header.jpg]
 
 
 
1
Definitions and interpretation
   
1.1
Definitions
     
The meanings of the terms used in this document are set out below.

 
 
 
Term
Meaning
       
Effective Date
the date of the notice given to the Company by the Initial Noteholders pursuant
to clause 2.2 of this deed.
       
Note
the meaning given in recital 1 of this deed.
       
Second Completion Date
the Issue Date for the tranche of Notes described in recital 2 of this
agreement.
   

 
1.2
Interpretation
 
 
In this deed:
 
(a)
Headings and bold type are for convenience only and do not affect the
interpretation of this deed.
 
(b)
The singular includes the plural and the plural includes the singular.
 
(c)
Words of any gender include all genders.
 
(d)
Other parts of speech and grammatical forms of a word or phrase defined in this
deed have a corresponding meaning.
 
(e)
An expression importing a person includes any company, partnership, joint
venture, association, corporation or other body corporate and any Government
Agency as well as an individual.
 
(f)
A reference to any thing (including any right) includes a part of that thing but
nothing in this clause 1.2(f) implies that performance of part of an obligation
constitutes performance of the obligation.
 
(g)
A reference to a clause, party, schedule, attachment or exhibit is a reference
to a clause of, and a party, schedule, attachment or exhibit to, this deed.
 
(h)
A reference to any legislation includes all delegated legislation made under it
and amendments, consolidations, replacements or re-enactments of any of them.
 
(i)
A reference to a document includes all amendments or supplements to, or
replacements or novations of, that document.
 
(j)
A reference to a party to a document includes that party’s successors and
permitted assignees.

 
 
page 2

--------------------------------------------------------------------------------

 
 

[freehills-header.jpg] 2     Conditions

 
 
(k)
A reference to an agreement other than this deed includes a deed and any legally
enforceable undertaking, agreement, arrangement or understanding, whether or not
in writing.
 
(l)
A reference to a document includes any agreement in writing, or any certificate,
notice, instrument or other document of any kind.
 
(m)
No provision of this deed will be construed adversely to a party because that
party was responsible for the preparation of this deed or that provision.
 
(n)
A reference to a body, other than a party to this deed (including an institute,
association or authority), whether statutory or not:
 
 
(1)
which ceases to exist; or
 
 
(2)
whose powers or functions are transferred to another body,
 
 
is a reference to the body which replaces it or which substantially succeeds to
its powers or functions.
 
(o)
References to time are to Melbourne time.
 
(p)
Where this agreement confers any power or authority on a person that power or
authority may be exercised by that person acting personally or through an agent
or attorney.
 
1.3
Interpretation of inclusive expressions
 
 
Specifying anything in this deed after the words ‘includes’ or ‘for example’ or
similar expressions does not limit what else is included unless there is express
wording to the contrary.
 
1.4
Incorporated definitions
 
 
A word or phrase, other than one defined in clause 1.1, defined in the Note has
the same meaning when used in this deed.
 
1.5
Incorporated provisions
 
 
Clauses 1.5, 16, 19, 21 of the Note apply to this deed as if set out in full in
this deed and as if references in those clauses to ‘this agreement’ were to
‘this deed’.
 
1.6
Deed components
 
 
This deed includes any schedule.
 
 
2
Conditions
   
2.1
Conditions precedent
 
 
The Effective Date does not occur until the Initial Noteholders have received
the following in form and of substance satisfactory to it:
 
(a)
This deed: an original of this deed executed by each party;
 
(b)
Officer’s certificates: a certificate given in respect of the Company and Legend
in substantially the form set out in Schedule 1 and dated no more than 5
Business Days before the Second Completion Date;
 
(c)
Legal opinion: a legal opinion in respect of Legend and this deed addressed to
the Initial Noteholders confirming its power to enter into this deed and its
obligations under each Security and its cross guarantee and indemnity provided
for in clause 18 of the Note continue to apply despite the amendments
contemplated or effected by this deed;

 
 
page 3

--------------------------------------------------------------------------------

 
 

[freehills-header.jpg] 3     Amendment

 
 
(d)
Fees and expenses: evidence that all fees and expenses due and payable by the
Company or Legend to the Initial Noteholders have been paid or will be paid on
or prior to the Second Completion Date; and
 
(e)
No Event of Default: in the opinion of the Initial Noteholders no Event of
Default has occurred between the date of this deed and Second Completion Date.
 
2.2
Notice to Borrower
 
 
The Initial Noteholders must give notice to the Company as soon as practicable
after the conditions precedent in clause 2.1 have been satisfied.
 
3
Amendment
   
3.1
Amendment to Note
 
 
On and with effect from the Effective Date, the Note is amended and restated as
set out in Schedule 2.
 
3.2
Amendments not to affect validity, rights, obligations
 
(a)
The amendments to the Note in clause 3.1 do not affect the validity or
enforceability of the Note or any other Transaction Document.
(b)
Nothing in this deed:
 
 
(1)
prejudices or adversely affects any right, power, authority, discretion or
remedy arising under the Note or any other Transaction Document before the
Effective Date; or
 
 
(2)
discharges, releases or otherwise affects any liability or obligation arising
under the Note or any other Transaction Document before the Effective Date.
 
3.3
Confirmation
 
(a)
On and with effect from the Effective Date, each party is bound by the Note as
amended by this deed.
 
(b)
Each party acknowledges and agrees that this deed is a ‘Transaction Document’ as
defined in, and for all purposes under, the Note.
 
3.4
Obligor acknowledgments
 
 
Each Obligor confirms that its obligations under each Security and its cross
guarantee and indemnity provided for in clause 18 of the Note continue to apply
despite the amendments contemplated or effected by this deed

 
 
page 4

--------------------------------------------------------------------------------

 
 

[freehills-header.jpg] 4     Second tranche of Subscription Notes

 
 

4
Second tranche of Subscription Notes
    4.1
Conditions precedent
(a)
On and with effect from the Effective Date, in respect to the second tranche of
Subscription Notes described in recital 2 of the Note:
 
(1)
the Initial Noteholders agree to waive the conditions precedent in clause 2.1 of
the Note; and
 
(2)
the parties agree that references to “clause 2.1” in clauses 2.3 and 5.1 of the
Note will be read as if those references were to “clause 2.1” of this deed.
4.2
Acknowledgement
 
For the avoidance of doubt, the parties acknowledge that the second tranche of
Subscription Notes will, for the purposes of each Transaction Document and for
all other purposes, be issued under clause 3.1 of the Note.
4.3
Representations and warranties
 
The Company and Legend represent and warrant that each of the representations
and warranties given by it in the Note are true in respect of the facts
subsisting at the date of this deed.
 
 
5
General
    5.1
Notices
 
A notice given under this deed must be given in accordance with the Note.
5.2
Governing law and jurisdiction
(a)
This deed is governed by the laws of Victoria.
(b)
Each party irrevocably submits to the non-exclusive jurisdiction of the courts
of Victoria.
5.3
Noteholders
 
The rights and obligations of each Initial Noteholder are several among the
Initial Noteholders.
5.4
Further action
 
Each party must do all things and execute all further documents necessary to
give full effect to this deed.
5.5
Costs and expenses
 
The Company must pay all reasonable costs and expenses of the Initial
Noteholders and the Security Trustee in relation to the negotiation,
preparation, execution, delivery, stamping and completion of this deed.

 
 
page 5

--------------------------------------------------------------------------------

 
 

[freehills-header.jpg] 5     General

 
 
5.6
Stamp duty
 
 
The Company must pay any stamp duty or similar Tax which is payable in
connection with the execution or performance of this deed.
 
5.7
Counterparts
 
(a)
This deed may be executed in any number of counterparts.
 
(b)
All counterparts, taken together, constitute one instrument.
 
(c)
A party may execute this deed by signing any counterpart.
 
5.8
Attorneys
 
 
Each of the attorneys executing this deed states that the attorney has no notice
of the revocation of the power of attorney appointing that attorney.
 
5.9
Separate capacities
 
 
If a person is a party or a Noteholder in more than one capacity of trustee,
responsibility entity, agent, custodian or nominee, the person will for the
purposes of this agreement be treated as a separate person in respect of each
such capacity.
 
5.10
Waiver
 
 
No party to this agreement may rely on the words or conduct of any other party
as a waiver of any right unless the waiver is in writing and signed by the party
granting the waiver.
 
 
The meanings of the terms used in this clause 5.10 are set out below.

 
 
 

 
Term
Meaning
             
conduct
includes delay in the exercise of a right.
             
right
any right arising under or in connection with this agreement and includes the
right to rely on this clause.
             
waiver
includes an election between rights and remedies, and conduct which might
otherwise give rise to an estoppel.
     

 
 
5.11
Invalidity and enforceability
 
 
If any provision of this agreement is invalid under the law of any jurisdiction
the provision is enforceable in that jurisdiction to the extent that it is not
invalid, whether it is in severable terms or not.
 
 
Clause 5.11(a) does not apply where enforcement of the provision of this
agreement in accordance with clause 5.11(a) would materially affect the nature
or effect of the parties’ obligations under this agreement.

 
 
page 6

--------------------------------------------------------------------------------

 
 
[freehills-header.jpg]
 
 

 
Schedules
       
Table of contents
         
Officer’s Certificate
8
   
Amended and Restated Note
10

 
 
 
page 7

--------------------------------------------------------------------------------

 
 
[freehills-header.jpg]
 
 
Schedule 1
 
 

 
Officer’s Certificate
         
Clause 2.1(b)
 
 
To:       Australian Microcap Investments Pty Ltd ACN 127 745 395 as trustee for
Microcap Investment Trust 1 of Level 12, 90 Collins Street, Melbourne 3000
 
 
Australian Microcap Investments Pty Ltd ACN 127 745 395 as trustee for Microcap
Investment Trust 2 of Level 12, 90 Collins Street, Melbourne VIC 3000 (Initial
Noteholders)
 
 
 
I [insert name] am a [insert capacity - director/secretary] of each of [insert
names of Transaction Parties] (each a Obligor).
 
 
I refer to the amending deed dated [insert date] (Amending Deed).
 
 
A term defined in the Amending Deed has the same meaning when used in this
Certificate.
 
 
I have been authorised by each Obligor to give this certificate.
 
 
I certify as follows:
 
 
1
Relevant documents
     
Attached to this certificate are true, complete and up-to-date copies of each of
the following:
 
(a)
power of attorney: if applicable, a duly executed power of attorney granted by
each Obligor authorising execution of the Amending Deed;
 
(b)
constitution: constitution of the Company: and
 
(c)
resolutions: a copy of a resolution of the board of directors and shareholders
(if applicable) of each Obligor approving the terms of, and the transactions
contemplated by the Amending Deed.
 
 
2
No revocation
     
Each document[ and power of attorney] referred to in clause 1 of this Schedule 1
is in full force and effect and has not been amended, modified or revoked.
 
3
Officers
     
[The Officers of each Obligor previously notified to you have not changed].

 
 
page 8

--------------------------------------------------------------------------------

 
 

[freehills-header.jpg] Schedule 1     Officer's Certificate

 
 
4
Certification
     
I certify that:
 
(a)
each Obligor has, in connection with the execution, delivery and performance of
the Amending Deed, complied with Chapter 2E Part 2J.3 of the Corporations Act
2001 (Cth), where required by law to do so;
 
(b)
as at the date of execution of the Amending Deed, each Obligor is solvent and
will not become insolvent by entering into and performing its obligations under
the Amending Deed, the Note as amended by the Amending Deed and the other
Transaction Documents to which it is a party;
 
(c)
entering into the Amending Deed is for the corporate benefit of each Obligor;
and
 
(d)
the constitution of each Obligor that was attached to our certificate dated 7
February 2012 has not changed other than the constitution of the Company which
has been amended and which is attached to this certificate as a true, complete
and up-to-date copy of that constitution as amended.
 
 
 
sign here ►
________________________________  
[insert name and capacity –
 
director/secretary]
 
date
________________________________

 
 
page 9

--------------------------------------------------------------------------------

 
 
[freehills-header.jpg]
 
 
Schedule 2
 
 
Amended and Restated Note 

--------------------------------------------------------------------------------

 
 
 
 
page 10

--------------------------------------------------------------------------------

 
 
 

   
Agreement
               
Execution Copy
             
Investment in Paradise Phosphate Pty Ltd
                           
Amended and restated
convertible note
agreement
             

 
 
 
 
 
 
 
 [freehillslogo.jpg]
 
   
101 Collins Street Melbourne Vic 3000 Australia
GPO Box 128A Melbourne Vic 3001 Australia
 
Sydney  Melbourne  Perth  Brisbane  Singapore
 
Telephone +61 3 9288 1234  Facsimile +61 3 9288 1567
www.freehills.com  DX 240 Melbourne
 
Associated offices in Jakarta  Beijing  Shanghai  Hanoi  Ho Chi Minh City
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
Contents
 

  Table of contents          
1
Definitions and interpretation
2
 
1.1
 
Agreement components
2
 
1.2
 
Definitions
2
 
1.3
 
Interpretation
17
 
1.4
 
Interpretation of inclusive expressions
18
 
1.5
 
Business Day
18
 
1.6
 
Personal Property Securities (PPS) Law
18
 
1.7
 
Termination
19
    2 Conditions precedent
19
 
2.1
 
Conditions precedent
19
 
2.2
 
Cut-off date
20
 
2.3
 
Waiver
20
 
2.4
 
Transfer of Mining Rights to the Company
20
    3 Issue of Notes
20
 
3.1
 
Issue of Notes
20
 
3.2
 
Ranking of Notes
21
 
3.3
 
Use of subscription proceeds
21
 
3.4
 
Transfer of Notes
21
   
4
Interest
22
 
4.1
 
Payment
22
 
4.2
 
Rate
22
 
4.3
 
Calculation
22
 
4.4
 
Capitalisation
22
    5  Completion
22
 
5.1
 
Time and place for Completion
22
 
5.2
 
Company actions at Completion
22
 
5.3
 
Payment at Completion
23
 
5.4
 
Documents to be delivered at Completion
23
 
5.5
 
Post Completion actions
23
 
5.6
 
Nominee
23
    6 Repayment of Notes
23
 
6.1
 
Payment on the Scheduled Repayment Date
23
 
6.2
 
Method of payment
23
 
6.3
 
Redemption of Notes on occurrence of Redemption Event
23
 
6.4
 
Redemption Notice
25
 
6.5
 
Appropriation
25
   
7
Conversion
26
 
7.1
 
Restriction on Conversion
26
 
7.2
 
Mandatory Conversion
26
 
7.3
 
Conversion Mechanics
26
 
7.4
 
Undertakings relating to Conversion
27
 
7.5
 
Post completion
27
  7.6   Discharge of Security 27     8 The Conversion Price and adjustment
28
 
8.1
 
Initial Conversion Price
28

 
 
Convertible note agreement   Contents 1

--------------------------------------------------------------------------------

 
 
 
GRAPHIC [freehills-header.jpg]
 
 
Contents
 

     

 
8.2
 
Adjustment of Conversion Price
28  
8.3
 
Adjustment conditions
29
 
8.4
 
Appointment of Independent Expert
29
    9 Restrictions on the Company
29
 
9.1
 
Restrictions
29
   
10
Warranties
31
 
10.1
 
Warranties
31
 
10.2
 
Noteholder Warranties
31
 
10.3
 
Repetition warranties
31
 
10.4
 
Survival
31
 
10.5
 
Reliance
32
 
10.6
 
Independent Warranties
32
 
10.7
 
Indemnities
32
    11 Ongoing requirements
32
 
11.1
 
Compliance
32
 
11.2
 
Remain a company limited by shares
32
 
11.3
 
Authorisations and consents
32
 
11.4
 
Maintain records and financial statements
33
 
11.5
 
Provision of information to Noteholders
33
 
11.6
 
Restriction on transfer and issue of equity securities in the Company
33
 
11.7
 
Notification to Noteholders
35
 
11.8
 
Noteholder attendance at board and shareholders meetings
36
 
11.9
 
Payment of tax
36
 
11.10
 
Majority Independent Board
36
 
11.11
 
Maintain assets
36
 
11.12
 
Maintain insurance
37
 
11.13
 
Financial covenant
37
 
11.14
 
Further assurances regarding Security
37
   
12
Events of default
37
 
12.1
 
Events of default
37
 
12.2
 
Appointment of a Controller
39
    13
Tax Indemnity
40
 
13.1
 
Tax indemnity
40
 
13.2
 
Gross up
40
    14 Tax Claims
40
 
14.1
 
Notice of claims
40
 
14.2
 
Details required
41
 
14.3
 
Payment of Tax Claims
41
 
14.4
 
Disputing Tax Claims
41
    15 Duties, costs and expenses
42
 
15.1
 
Duties
42
 
15.2
 
Costs and expenses
42
    16 GST  
42
 
16.1
 
Definitions
42
 
16.2
 
GST
43
 
16.3
 
Tax invoices
43
 
16.4
 
Reimbursements
43

 
 
Convertible note agreement   Contents 2

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
Contents
 

     

17 Note certificates and register
43
 
17.1
 
Note certificates
43
 
17.2
 
Maintenance of register
44
 
17.3
 
Effect of inscription
44
 
17.4
 
Inspection
44
 
17.5
 
Replacement
44
    18 Cross guarantee and indemnity
44
 
18.1
 
Cross guarantee and indemnity
44
 
18.2
 
Extent of cross guarantee and indemnity
45
 
18.3
 
Assignment benefit
45
 
18.4
 
Accession of new Security Provider
45
    19 Information
46
 
19.1
 
Confidentiality
46
 
19.2
 
Extent of obligation
46
    20 Notices
46
 
20.1
 
How and where Notices may be sent
46
 
20.2
 
When Notices are taken to have been given and received
46
    21
Trustee provisions
47
 
21.1
 
Capacity
47
 
21.2
 
Trustee representations and warranties
47
 
21.3
 
Restrictions
48
    22 General matters
48
 
22.1
 
Noteholders
48
 
22.2
 
Waiver
48
 
22.3
 
Invalidity and enforceability
49
 
22.4
 
Severance
49
 
22.5
 
Counterparts
49
 
22.6
 
Separate capacities
49
 
22.7
 
Further action to be taken at each party's own expense
49
 
22.8
 
Cumulative rights
49
 
22.9
 
Survival
49
 
22.10
 
Variation
49
 
22.11
 
Governing law and jurisdiction
49
     
Schedules
    Notice details
52
  Form of Note certificate
53
 
Warranties
54
  Noteholder Warranties
61
  Form of Redemption Notice
62
  Cash Flow Model
63
  Capital Structure
64
  Mining Rights
65
  Officer's certificate
67

 
 
Convertible note agreement   Contents 3

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
Contents
 
 

  Signing page
69
       
Attachments
    Deed of adherence     New Security Provider Accession Deed Poll  


 
 
Convertible note agreement   Contents 4

--------------------------------------------------------------------------------

 
 
 
GRAPHIC [freehills-header.jpg]
 
 
Amended and restated convertible note agreement

--------------------------------------------------------------------------------

 
Date ►
 
Between the parties
 
   
 
Initial Noteholders
 
Australian Microcap Investments Pty Ltd ACN 127 745 395 as trustee for Microcap
Investment Trust 1 of Level 12, 90 Collins Street, Melbourne 3000 (MIT 1)
 
Australian Microcap Investments Pty Ltd ACN 127 745 395 as trustee for Microcap
Investment Trust 2 of Level 12, 90 Collins Street, Melbourne VIC 3000 (MIT 2)
 
(Each an Initial Noteholder and together the Initial Noteholders)
 
Company
 
Paradise Phosphate Pty Ltd ACN 154 180 882 of Level 8, 580 St Kilda Road,
Melbourne VIC 3004 (Company)
 
 
Legend
 
Legend International Holdings Inc. ARBN 120 855 352 of Level 8, 580 St Kilda
Road, Melbourne VIC 3004 (Legend)
 
 
Recitals
 
1
 
On 10 February 2012 (First Completion Date), the Company issued the first
tranche of Notes to the Initial Noteholders, and the Initial Noteholders
subscribed for the first tranche of Notes, on the terms and conditions of this
agreement, in the following proportion:
 
●   MIT 1, 1,965,000 Notes; and
 
●   MIT 2, 5,535,000 Notes.-
 
  2
The parties have agreed to amend and restate this agreement and the Company has
agreed to issue, and the Initial Noteholders have agreed to subscribe for, a
second tranche of Notes, on the terms and conditions of this agreement, in the
following proportion:
 
●   MIT 1, 655,250 Notes; and
 
●   MIT 2, 1,844,750 Notes.
 
 
The parties agree as follows:
 


 
 
Convertible note agreement pg 1

--------------------------------------------------------------------------------

 


GRAPHIC [freehills-header.jpg]
 
 
 
1
Definitions and interpretation

 
1.1  
Agreement components

 
This agreement includes any schedule.
 
1.2  
Definitions

 
The meanings of the terms used in this agreement are set out below.
 
 
Term
Meaning
       
Acceptable Bank
Westpac Banking Corporation, National Australia Bank Limited, Australia and New
Zealand Banking Corporation, Commonwealth Banking Corporation or other bank or
financial institution approved by the Noteholders.
           
Accounting Standards
1
the accounting standards required under the Corporations Act (including the
Approved Accounting Standards issued by the Australian Accounting Standards
Board) and other mandatory professional reporting requirements issued by the
joint accounting bodies (including the Australian Accounting Standards issued
either jointly by CPA Australia and the Institute of Chartered Accountants in
Australia or by the Australian Accounting Research Foundation on behalf of CPA
Australia and the Institute of Chartered Accountants in Australia); and
       
2
if no accounting standard applies under the Corporations Act or other mandatory
professional reporting requirements, the principles set out in Australian
Statements of Accounting Concepts.
           
Accounts
all of the audited accounts of the Company for 3 years preceding the Accounts
Date.
           
Accounts Date
date of execution of this agreement.
           
Acorn
Acorn Capital Limited ACN 082 694 531 of Level 12, 90 Collins Street Melbourne,
VIC 3000.
           
Action
action, dispute, claim, counter-claim, demand, investigation, inquiry,
prosecution, litigation, proceeding, arbitration, mediation or dispute
resolution.
           

 
 
Convertible note agreement pg 2

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
   

ASIC
Australian Securities and Investment Commission.
           
Asset Sale
a sale of all, or substantially all, the assets of the Company.
           
Associate
the same meaning as in section 9 of the Corporations Act.
           
ASX
Australian Securities Exchange.
           
Authorisation
includes:
       
1
any consent, registration, filing, agreement, notice of non-objection,
notarisation, certificate, licence, approval, permit, authority or exemption
from, by or with a Government Agency; and
       
2
in relation to anything that a Government Agency may prohibit or restrict within
a specific period, the expiry of that period without intervention or action or
notice of intended intervention or action.
           
Available Cash
at any time, cash at bank (including on term deposit) credited to an account in
the name of the Company with an Acceptable Bank for so long as:          
1
that cash is payable to the Company on demand;
       
2
repayment of that cash is not contingent on the prior discharge of any other
Financial Indebtedness of the Company or of any other person whatsoever or on
the satisfaction of any other condition; and
       
3
there is no Security Interest over that cash other than a Security.
           
Business Day
a day on which banks are open for business in Melbourne excluding a Saturday,
Sunday or public holiday in that city.
           
Business Hours
9.00am to 5.00pm on a Business Day.
       
Cash Equivalent
Investments
at any time:
 
1
certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;
       
2
any investment in marketable debt obligations issued or guaranteed by the
federal government of Australia or the government of any State or Territory of
Australia or by an instrumentality or agency of any of them having an equivalent
credit rating, maturing within one year after the relevant date of calculation
and not convertible or exchangeable to any other security;
       
3
any investment accessible within 30 days in money market funds which have a
credit rating of either B+ or higher by Standard & Poor's Rating Services or AA
or higher by Fitch Ratings or Aa2 or higher by Moody's Investor Services and
which invest substantially all their assets in securities of the types described
in paragraphs 1 and 2 above; or
     

 
 
Convertible note agreement pg 3

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 
   

 
4
any other debt security approved by the Noteholders.
           
Cash Flow Model
the 12 month cash flow model set out in Schedule 6.
       
Change in Control
1
a person who Controls the Company ceasing to do so; or
       
2
another person acquiring Control of the Company.
           
Child Entity
in respect of an entity, each entity Controlled by that entity.
            Company Equity Issue the meaning given in clause 11.6(b).          
 
Completion
the settlement of the issue of a tranche of the Subscription Notes under this
agreement.
           
Completion Date
in relation to a Note, the Issue Date of the Note.
           
Contested Taxes
a Tax payable by the Company when the Company is contesting its liability to pay
that Tax, and has reasonable grounds to do so.
           
Control
the meaning given in section 50AA of the Corporations Act and includes the
possession of the power, directly or indirectly, whether by contract (but
excluding any contract of employment or similar whereby a person is employed in
an executive capacity, e.g. Chief Executive Officer) or ownership, to direct or
cause the direction of the management and affairs of a person or entity,
including investment decisions, and Controlling and Controlled will be construed
accordingly.
           
Conversion
the repayment of the Outstanding Amount and the application of the proceeds to
subscribe for that number of Ordinary Shares as is determined by clause 7.3 and
convert has a corresponding meaning.
           
Conversion Date
in respect of a Note, the date of Conversion as determined in clause 7.2.
           
Conversion Price
the price per Ordinary Share, as determined under clause 8.
     

 
 
Convertible note agreement pg 4

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     
Conversion Shares
the aggregate number of Ordinary Shares that a Noteholder is entitled to on
Conversion of that Noteholder’s Notes as determined under clause 7.3.
           
Corporations Act
the Corporations Act 2001 (Cth).
           
Deed of Adherence
a deed of adherence in the form of Attachment 1.
           
Disputing Action
in respect of Tax Claim, any action to cause the Tax Claim to be withdrawn,
reduced or postponed or to avoid, resist, object to, defend, appear against or
compromise the Tax Claim and any judicial on administrative proceedings arising
out of that action.
           
Effective
Consideration per
Share
the aggregate consideration receivable by the Company for the relevant issue of
Equity Securities plus the additional minimum consideration (if any) to be
received by the Company on (and assuming) the conversion, exchange or exercise
of the relevant Equity Securities (without any deduction for any commissions,
discounts or expenses paid, allowed or incurred in connection with the issue)
divided by the number of Shares comprised in the relevant Equity Securities or
into or for which the relevant Equity Securities may be converted, exchanged or
exercised.
 
Where the consideration receivable or the number of shares is subject to
adjustment for future events such consideration and number of shares is to be
determined as if conversion, exchange or exercise occurred at the time of the
calculation and on the basis of the facts and circumstances then existing
including facts and circumstances occurring in connection with the events in
respect of which the Effective Consideration is being calculated.
           

 
Effective
A
   
Consideration per
B
   
Sale Share
       
where:
         
A =
         
1
in the case of a Legend Sell Down, the aggregate consideration receivable by
Legend (and any Related Party of Legend) for the relevant disposal of Ordinary
Shares held by Legend plus the:
           
●
completion adjustments to the purchase price (if in favour of Legend);
         
●
additional minimum consideration (if any) to be received by Legend (and any
Related Party of Legend) on (and assuming) the occurrence of certain future
events (where such additional minimum consideration is calculated on the basis
of the facts and circumstances then existing including facts and circumstances
occurring in connection with the events in respect of which the Effective
Consideration per Sale Share is being calculated); and
           
●
indirect consideration (by way of holding Ordinary Shares) to be received by
Legend (and any Related Party of Legend) on (and assuming) the provision of
benefits to the Company including:

 
 
Convertible note agreement pg 5

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     

      ● providing, or arranging for the provision of, funding to the Company;  
             
●
providing, or arranging for the provision of, goods or services to the Company; 
               
●
 offtake arrangements; and
               
●
any other benefit indirectly or directly receivable by the Company in connection
with, or as a consequence of, the Legend Sell Down,
         
OR
                     
2
in the case of a Company Equity Issue, the aggregate consideration receivable by
the Company (and any Related Party of the Company) for the issue of Equity
Securities plus the:
         
●
additional minimum consideration (if any) to be received by the Company on (and
assuming) the conversion, exchange or exercise of the relevant Equity Securities
without any deduction for any commissions, discounts or expenses paid, allowed
or incurred in connection with the issue (where the consideration receivable or
the number of shares is subject to adjustment for future events such
consideration and number of shares is to be determined as if conversion,
exchange or exercise occurred at the time of the calculation and on the basis of
the facts and circumstances then existing including facts and circumstances
occurring in connection with the events in respect of which the Effective
Consideration per Sale Share is being calculated); and
             
●
increase in the value of the Company in connection with, or as a consequence of,
the Company Equity Issue on (and assuming) the provision of benefits to the
Company including:
               
●
providing, or arranging for the provision of, funding to the Company;
               
●
providing, or arranging for the provision of, goods or services to the Company;
               
●
offtake arrangements; and
               
●
any other benefit indirectly or directly receivable by the Company in connection
with, or as a consequence of, the Company Equity Issue.

 

 
B =
     
1
in the case of Legend Sell Down, the number of Ordinary Shares disposed of to a
third party pursuant to the Legend Sell Down; or
     
2
in the case of Company Equity Issue, the number of Shares comprised in the
relevant Equity Securities or into or for which the relevant Equity Securities
may be converted, exchanged or exercised.
                   
Equity Securities
in respect of a company, each class of shares in the capital of the company, any
note or other financial accommodation that is convertible into shares in the
capital of the company or repayable by way of the issue of shares in the capital
of the company and any option to be issued shares in the capital of the company.
     

 
 
Convertible note agreement pg 6

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     

Excluded Issue
any issue of Ordinary Shares pursuant to the conversion of the Notes            
Excluded Taxes
1
any Tax imposed on or calculated by reference to the net income of a Noteholder;
       
2
any Tax which a Noteholder is entitled to claim as a deduction or credit
against, relief or remission from any Tax.
           
Existing Security
1
Joint Venture/Farm In Agreement between Legend and King Eagle Resources Pty Ltd;
Interest
     
2
Compensation Agreement - D-Tree North between Bezuma Pastoral Co Pty Ltd and
Legend;
       
3
Compensation Agreement - Paradise North between Bezuma Pastoral Co Pty Ltd and
Legend;
       
4
Compensation Agreement - Paradise North Project - between Calton Hills Pty Ltd
and Legend & Supplementary Agreement dated 24 January 2011;
       
5
Compensation Agreement - Access land for mining lease ML 90191 between Kalkadoon
People #4 and Legend & Supplementary Agreement dated 20 January 2011;
       
6
Joint Venture Agreement (D-Tree) between Mt Isa Metals Limited and Legend & Deed
of Variation dated 19 October 2009;
       
7
Section 31 (Native Title) Deed between The State of Queensland, Legend and
Indjalandji- Dhidhanu (ML 90190) & Section 31 (Native Title) Deed between The
State of Queensland, Legend and Indjalandji-Dhidhanu (ML 90191);
     
8
D-Tree North DSO and Paradise North DSO Mining Projects Ancilliary agreement
between Indjalandji-Dhidhanu people and Legend;
       
9
Share Sale Agreement between Real Grumpy Pty Ltd & Ernst Alfred Kohler and
Legend; and
       
10
Royalty obligations to the State of Queensland.
         
Event of Default
any of the events or circumstances described in clause 12.1.
           
Face Value
in respect of a Note, $1.
           
Financial Indebtedness
any indebtedness, present or future, actual or contingent, in respect of moneys
borrowed or raised in any financial accommodation whatever including, without
limitation, under or in respect of any overdraft facility, bill, bond, note,
certificate of deposit, transferable or negotiable instrument, acceptance,
guarantee, redeemable or repurchasable share or stock, discounting arrangement,
finance lease, swap, option, futures contract or analogous transaction, put
option, hire purchase, deferred purchase price (for more than 90 days) of any
asset or service, or any obligation to deliver goods or provide services paid
for in advance by any financier or in connection with any other financing
transaction.
     

 
 
Convertible note agreement pg 7

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     

First Completion Date the meaning given in recital 1 of this agreement.        
   
Government
Agency
any government or governmental, administrative, monetary, fiscal or judicial
body, department, commission, authority, tribunal, agency or entity in any part
of the world.            
Group Entity
1
a Parent Entity;
       
2
a Child Entity;
       
3
a Sibling Entity; or
       
4
a Related Body Corporate.
           
GST
goods and services tax or similar value added tax levied or imposed in Australia
under the GST Law or otherwise on a supply.
           
GST Group
has the same meaning as that term is defined in the GST Law.
           
GST Law
A New Tax System (Goods and Services Tax) Act 1999 (Cth).
           
IFFCO
Indian Farmers Fertiliser Cooperative Limited
           
IFFCO Bulk Sample
Arrangement
the document setting out the details of the arrangement between the Company and
IFFO for the extraction, transportation, testing and analysis of a bulk sample
of phosphate extracted from the Mining Rights including the indicative timetable
for undertaking these activities and providing the results of the testing.
           
Indirect TFA
an agreement between the members of a GST Group which is intended to allocate
the funding of GST liabilities within the GST Group.
           
Indirect TSA
an agreement between the members of a GST Group which takes effect as an
indirect tax sharing agreement under section 444-90 of Schedule 1 of the
Taxation Administration Act 1953.
           
Independent
Director
a non-executive director who is not a member of the Company’s management and who
is free of any business or other relationship that could materially interfere
with, or could reasonably be perceived to interfere with, the independent
exercise of their judgment as a director.
             
 
           

 
 
Convertible note agreement pg 8

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     
Independent Expert
the person nominated by the Company with the prior approval of the Noteholders
or, in the absence of such approval, an independent firm of accountants
appointed by the president for the time being of the Institute of Chartered
Accountants in Australia.
           

Interest Period
1
the period from the Issue Date to first Interest Payment Date; and
       
2
each subsequent period from (and including) an Interest Payment Date to (but
excluding) the next Interest Payment Date.
           
Interest Payment
in relation to a Note:
Date    
1
30 June 2012, and each subsequent 31 December and 30 June until the Note is
converted or repaid; and
       
2
the date immediately prior to the earlier of:
         
● the date of conversion of that Note; and
         
● the date of repayment of that Note.
           
IPO
an initial public offering of Ordinary Shares.
           
IPO Price
the price per Ordinary Share at which Ordinary Shares are offered to the public
pursuant to a Qualifying IPO.
            Issue Date the date on which a Note is issued by the Company under
this agreement.            
Key Mining Rights
1
MLA 90197;
       
2
EPM 16942;
       
3
ML 90190;
       
4
EPM 15763;
       
5
EPM 14753;
       
6
EPM 174467;
       
7
EPM 17333;
       
8
ML 90191; and
       
9
EPM 17330.
           
King Eagle
Tenements
EPM 14905, EPM 14906, EPM 14912 and each other tenement held by King Eagle
Resources Pty Limited as at the date of this agreement in which the Company or
Legend is proposed to acquire an interest pursuant to the joint venture
agreement between Legend and King Eagle Resources Pty Limited.
     

 
 
Convertible note agreement pg 9

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     
Law
includes any law, statute, regulation, ordinance, authorisation, ruling,
judgement and any order or decree of any Government Agency in any jurisdiction.
            Legend Sell Down the meaning given in clause 11.6(a).            
Legend Services
Agreement
the services agreement to be entered into between Legend and the Company under
which Legend will provide head office services, and the use of facilities and
equipment, to the Company.
           

Legend Transfer
Agreement
the asset transfer agreement to be entered into between Legend and the Company
under which Legend agrees to transfer the Phosphate Assets to the Company.
           
Liquid Assets
at any time, the aggregate of the Company's:
     
1
Available Cash; and
       
2
Cash Equivalent Investments,
       
in either case to which the Company is alone beneficially entitled at that time
and which is not subject to any Security Interest other than a Security.
           
Loss
losses, liabilities, damages, costs, charges and expenses and includes Taxes and
expenses relating to Taxes except Excluded Taxes.
           
Marketable
1
the meaning given to that expression in the Corporations Act; and
Securities      
2
any units (whatever called) in a trust estate which represent a legal or
beneficial interest in any of the income or assets of that trust estate and
includes any options to acquire any units as described.
           
Material Adverse
Change
any event or circumstance or series of events or circumstances which alone or
together have or could reasonably be expected to have a Material Adverse Effect.
           
Material Adverse
a material adverse effect on:
Effect
   
1
on the business, assets, liabilities, financial position or prospects of an
Obligor;
       
2
the ability of an Obligor to perform and comply with any material provision of
any Transaction Document or the Legend Transfer Agreement; or
       
3
the rights of the Noteholders under, or the enforceability of, a Transaction
Document.
     

 
 
Convertible note agreement pg 10

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     
Mining Rights
1
any tenement listed in Schedule 8;
        2
any access rights or rights to use infrastructure or extract water listed in
Schedule 8; and
        3
any tenement granted pursuant to an application listed in Schedule 8.
           
New Security
Provider Accession
Deed
the accession deed in the form of Attachment 2.
           

Nominee
National Nominees Limited (in its capacity as custodian for the relevant
Noteholder).
           
Note
a convertible note issued in accordance with clause 3.1 which has not been
repaid or converted in accordance with this agreement.
           
Noteholder
1
each Initial Noteholder; and
       
2
any person to whom a Note is transferred in accordance with this agreement.
           
Noteholder Warranties
the representations and warranties set out in Schedule 4.
           
Note Certificate
a certificate in the form set out in Schedule 2.
           
Obligor
1
the Company; and
       
2
each Security Provider.
           
Ordinary Shares
fully paid ordinary shares in the capital of the Company.
           
Outstanding
Amount
in respect of a Note:
 
1
the Outstanding Principal in respect of the Note; and
       
2
the accrued but uncapitalised and unpaid interest from time to time payable by
the Company in respect of the Note under this agreement.
     

 
 
Convertible note agreement pg 11

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     
Outstanding
Principal
in respect of a Note:
 
1
the Face Value of the Note; and
       
2
any interest in respect of the Note which has been capitalised under this
agreement.
           
Paradise
Employment
Contracts
employment contracts entered into between the Company and each of Craig Michael
and Ed Walker.
           
Paradise
Phosphate Project
the exploration and mining project in the Georgina Basin, Queensland which
includes the phosphate deposits known as Paradise South, Paradise North and
D-Tree.
           

Parent Entity
in respect of an entity, each entity which Controls that entity.
           
Permitted Financial Accommodation
any financial accommodation or any guarantee provided by an Obligor in respect
of financial accommodation:
     
1
under the Transaction Documents;
       
2
in the ordinary course of business up to a maximum aggregate amount of $250,000;
or
       
3
with the prior written consent of the Noteholders.
            Permitted Financial Indebtedness
1
any liability incurred, under any agreement entered into for the acquisition of
any asset or service, in relation to expenditure permitted under the Cash Flow
Model;
       
2
any Financial Indebtedness incurred or permitted to be incurred under any
Transaction
Document; or
           
3
any other Financial Indebtedness incurred or permitted to be incurred with the
prior
written consent of the Noteholders.
                Permitted Security Interest
1
every lien created by operation of law (other than the Personal Property
Securities Act 2009 (Cth)) securing an obligation that is not yet due;
       
2
every lien or retention of title arrangement securing the unpaid balance of
purchase money for property acquired in the ordinary course of ordinary business
under an instalment contract on the supplier's standard terms where such unpaid
balance is not yet due;
       
3
every lien for the unpaid balance of moneys owing for repairs where such unpaid
balance is not yet due;
       
4
any Security Interest arising under a bailment, hiring arrangement or lease
where an Obligor is the bailee, hirer or lessee, provided that the aggregate
value of all assets or property secured under each such Security Interest does
not exceed $250,000; or
       
5
an Existing Security Interest.
     

 
 
Convertible note agreement pg 12

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     
Permitted Transferee
1
Acorn or a Related Body Corporate of Acorn; or
       
2
a trustee or responsible entity, or any custodian, sub-custodian or nominee of
any trustee or responsible entity, of any trust managed by Acorn or a Related
Body Corporate of Acorn.
           
Phosphate Assets
the meaning given to Assets in the Legend Transfer Agreement.
           
Private Sale Price
the price, or the implied price as determined by the Company in the case of an
Asset Sale, per Ordinary Share in a Share Sale or Asset Sale or, if the price is
determined pursuant to clause 6.3(d) that price.
           

Qualifying IPO
an IPO on the ASX having a Post-IPO Equity Value of at least $50 million
pursuant to which the public subscribes for, and the Company issues:
     
1
more than 10% of the total number of Ordinary Shares on issue immediately after
the date of the prospectus lodged with ASIC in respect of an IPO;
        and        
2
in the case of a Pre-IPO Equity Value equal to or less than $50 million,
Ordinary Shares to the value of at least $20 million (calculated by reference to
the IPO Price);
       
3
in the case of a Pre-IPO Equity Value of more than $50 million but less than 100
million, Ordinary Shares to the value of at least the amount calculated in
accordance with the following formula:
         
formula 13 [formula13.jpg]
         
where:
         
A = $10 million
         
B = $10 million
         
C = Number of Ordinary Shares on issue immediately prior to date of the
prospectus in respect of a IPO
       
D = IPO Price
         
E = $50 million; or
        4 in the case of a Pre-IPO Equity Value of more than $100 million,
Ordinary Shares to the value of at least $30 million.        
in this definition:
     
Post-IPO Equity Value means the implied value of all Ordinary Shares on issue
(calculated by reference to the IPO Price) immediately after issue of Ordinary
Shares applied for under the prospectus and any Ordinary Shares issued pursuant
to clause 7.3; and
   

 
 
Convertible note agreement pg 13

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     

 
Pre-IPO Equity Value means the implied value of all Ordinary Shares on issue
(calculated by reference to the IPO Price) immediately prior to the date of the
prospectus in respect of a Qualifying IPO.
       
Redemption Event
the occurrence of any of the following:
     
1
an Event of Default;
       
2
a Change in Control;
       
3
the entry into an arrangement to undertake an Asset Sale;
       
4
the entry into an arrangement to undertake a Share Sale;
       
5
the Minister notifies the Company or Legend that it does not approve the
assignment of the Mining Rights from Legend to the Company;
       
6
the Company has not lodged a prospectus with ASIC in connection with a
Qualifying IPO on or before 1 August 2012; or
       
7
the Company has not completed a Qualifying IPO by the Scheduled Repayment Date.
           

Redemption Notice
in respect to a Note, a notice given by a Noteholder substantially in the form
set out in Schedule 4.            
Related Body Corporate
the meaning given in section 9 of the Corporations Act.            
Related Party
the meaning it would have in section 228 of the Corporations Act if all
references in that section to a ‘public company’ were to a ‘public company or
proprietary company’.
           
Related Party Transaction
a transaction which is governed by Chapter 2E of the Corporations Act, or would
be governed by Chapter 2E of the Corporations Act if:
     
1
the Company (and each Subsidiary of the Company) was a public company; and
       
2
each Group Entity or Associate of Legend was a Related Party.
           
Same Day Funds
immediately available and freely transferable funds.
           
Scheduled
Repayment Date
the date that is 12 months after the First Completion Date or any other date
agreed between the Company and the Noteholders, provided that such date can
never be more than 9 years and 11 months after Completion.
     

 
 
Convertible note agreement pg 14

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     
Second Completion Date
the Issue Date for the second tranche of Notes described in recital 2 of this
agreement.            
Security Provider
1
Legend; and
       
2
each new Security Provider that accedes to this agreement as a Security Provider
by executing a New Security Provider Accession Deed.
           
Security
1
the general security agreement between the Company and the Security Trustee the
form which was agreed on or about the date of this agreement;
 
 
2
the share mortgage between Legend and the Security Trustee the form which was
agreed on or about the date of this agreement;
 
 
3
the mining mortgage between Legend and the Security Trustee the form which was
agreed on or about the date of this agreement;
 
 
4
the security agreement between Legend and the Security Trustee the form which
was agreed on or about the date of this agreement;
 
 
5
the mining mortgage between the Company and the Security Trustee the form which
was agreed on or about the date of this agreement;
 
 
6
any other Security Interest granted by an Obligor in favour of the Security
Trustee to secure obligations under this agreement; and
 
 
7
any other document which at a time the Beneficiaries (as defined in the Security
Trust Deed) at that time, the Security Trustee and each Obligor at that time
agree at any time, now or in the future, is a "Security".
           

Security Interest
any interest or power:
     
1
reserved in or over an interest in any asset including, but not limited to, any
retention of title; or
       
2
created or otherwise arising in or over any interest in any asset under a bill
of sale, security agreement, mortgage, charge, lien, pledge, trust or power,
       
by way of security for the payment of debt or any other monetary obligation or
the performance of any other obligation and includes, but is not limited to, any
agreement to grant or create any of the above and includes a security interest
under section 12(1) of the Personal Property Securities Act 2009 (Cth).
           
Security Trust Deed
the security trust deed made by each Obligor and the Security Trustee in favour
of each Beneficiary (as defined in the Security Trust Deed) dated on or about
the date of this agreement.
           
Security Trustee
Acorn.
     

 
 
Convertible note agreement pg 15

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 
Term
Meaning
 

     
Share
an Ordinary Share or any other share of any class in the capital of the Company
which is on issue or to be issued.
           
Share Sale
a sale or transfer of all the Ordinary Shares.
           
Subscription Notes
in respect to each Initial Noteholder, the number of Notes that the Initial
Noteholder subscribes for, and the Company issues, as described in the recitals
to this agreement.
           
Subscription Price
in respect to a Note, $1.
           
Subscription Payment
in respect to each Initial Noteholder, the Subscription Price multiplied by the
number of Subscription Notes to be issued on the Issue Date.
           
Subsidiary
the meaning given in the Corporations Act.
           

Tax
1
any tax, levy, charge, impost, duty, fee, deduction, compulsory loan or
withholding; or
       
2
any income, stamp or transaction duty, tax or charge,
       
which is assessed, levied, imposed or collected by any Government Agency and
includes, but is not limited to, any interest, fine, penalty, charge, fee or
other amount imposed on or
in respect of any of the above. For the avoidance of doubt, Tax includes GST.
           
Tax Act
the Income Tax Assessment Act 1997 (Cth) or the Income Tax Assessment Act 1936
(Cth) as applicable.
           
Tax Claim
1
an assessment from a Government Agency requiring the payment of any Tax;
       
2
any document received from a Government Agency administering any Tax assessing,
imposing, claiming or indicating an intention to claim any Tax; or
       
3
lodgement of a tax return or a request for an amendment under a law about
self-assessment of Tax.
           
Tax Consolidated Group
 
a consolidated group or an MEC group as defined in the Tax Act.
     

 
 
Convertible note agreement pg 16

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   1    Definitions and interpretation

 
 
 

Term   Meaning            
Tax Cost
all costs, and expenses incurred in:
     
1
managing an inquiry; or
       
2
conducting any Disputing Action in relation to a Tax Claim, in relation to Tax,
but does not include a Tax.
           
Tax Law
any law relating to Tax.
           
Transaction Documents
1
this agreement;
       
2
the Security Trust Deed;
       
3
the Security; and
       
4
any other document which at a time the Beneficiaries (as defined in the Security
Trust Deed) at that time, the Security Trustee and each Obligor at that time
agree at any time, now or in the future, is a "Transaction Document".
           
Warranties
the representations and warranties set out in Schedule 3.
   

 
1.3  
Interpretation

 
In this agreement:
 
(a)  
Headings and bold type are for convenience only and do not affect the
interpretation of this agreement.

 
(b)  
The singular includes the plural and the plural includes the singular.

 
(c)  
Words of any gender include all genders.

 
(d)  
Other parts of speech and grammatical forms of a word or phrase defined in this
agreement have a corresponding meaning.

 
(e)  
An expression importing a person includes any company, partnership, joint
venture, association, corporation or other body corporate and any Government
Agency as well as an individual.

 
(f)  
A reference to a clause, party, schedule, attachment or exhibit is a reference
to a clause of, and a party, schedule, attachment or exhibit to, this agreement
and a reference to this agreement includes any schedule, attachment and exhibit.

 
(g)  
A reference to any legislation includes all delegated legislation made under it
and amendments, consolidations, replacements or re-enactments of any of them.

 
(h)  
A reference to a document includes all amendments or supplements to, or
replacements or novations of, that document.

 
 
Convertible note agreement pg 17

--------------------------------------------------------------------------------

 
 
 
 

graphic [freehills-header.jpg]   2    Conditions precedent

 
 
 
(i)  
A reference to a party to a document includes that party’s successors and
permitted assignees.

 
(j)  
A reference to an agreement other than this agreement includes a deed and any
legally enforceable undertaking, agreement, arrangement or understanding,
whether or not in writing.

 
(k)  
No provision of this agreement will be construed adversely to a party because
that party was responsible for the preparation of this agreement or that
provision.

 
(l)  
A reference to ‘$’ or “dollars” means the lawful currency of Australia.

 
1.4  
Interpretation of inclusive expressions

 
Specifying anything in this agreement after the words ‘include’ or ‘for example’
or similar expressions does not limit what else is included.
 
1.5  
Business Day

 
Where the day on or by which any thing is to be done is not a Business Day, that
thing must be done on or by the next Business Day.
 
1.6  
Personal Property Securities (PPS) Law

 
   (a)
    If:

 
(1)  
a PPS Law applies, or will at a future date apply to any of the Transaction
Documents or any of the transactions contemplated by them, or a Noteholder
determines that a PPS Law applies, or will at a future date apply, to any of the
Transaction Documents or any of the transactions contemplated by them; and

 
(2)  
in the opinion of the Noteholder, the PPS Law:

 
(A)  
adversely affects or would or may adversely affect an Noteholder’s or Security
Trustee’s security position or the rights or obligations of a Noteholder or the
Security Trustee under or in connection with the Transaction Documents; or

 
(B)  
enables or would enable a Noteholder’s or the Security Trustee’s security
position to be improved without adversely affecting the Obligors,

 
the Noteholder may (acting reasonably) from time to time give notice to the
Obligors requiring the Obligors to do anything, including:
 
(3)  
promptly providing all necessary information and taking all necessary action
(including obtaining any consent or agreement or giving any notice) to enable a
Noteholder or the Security Trustee to register fully valid and effective
financing statements or financing change statements with respect to any PPSA
security interest held or intended to be held by the person under the
Transaction Documents at any time; and/or

 
(4)  
amending any Transaction Document or executing any new Transaction Document,

 
that in the Noteholders’ opinion is necessary to ensure that, to the maximum
possible extent, the Noteholders’ and the Security Trustee’s security position,
and rights and obligations, are not adversely affected as contemplated by
clause 1.6(a)(2)(A) (or that any such adverse effect is overcome to the maximum
extent possible) or that the Noteholders’ and the Security Trustee’s security
position is improved as contemplated in clause 1.6(a)(2)(B). The Obligors must
comply with the requirements of that notice within the time stipulated in the
notice provided the stipulated time is a reasonable time having regard to the
circumstances.
 
 
Convertible note agreement pg 18

--------------------------------------------------------------------------------

 
 
 
 

graphic [freehills-header.jpg]   2    Conditions precedent

 
 
 
   (b)
In this clause:

 
PPSA means the Personal Property Securities Act 2009 (Cth).
 
PPS Law means:
 
 
(1)
the PPSA;

 
 
(2)
any regulations made at any time under the PPSA;

 
 
(3)
any provision of the PPSA or regulations referred to in 2;

 
 
(4)
any amendment to any of the above, made at any time; or

 
 
(5)
any amendment made at any time to the Corporations Act or any other legislation
in connection with the implementation or as a consequence of the PPSA.

 
1.7  
Termination

 
   (a)
This agreement terminates at the time on which no Notes are held by or on behalf
of any Noteholder.

 
   (b)
Subject to clause 22.9, a Noteholder who ceases to hold a Note (or have a Note
held on its behalf), ceases to have any further rights or obligations under this
agreement in that capacity as a Noteholder.

 
 
2  
Conditions precedent

 
2.1  
Conditions precedent

 
The Initial Noteholders are not obliged to pay the Subscription Price for the
Subscription Notes under clause 3.1 unless and until:
 
   (a)
the Initial Noteholders have received all of the following in form and of
substance satisfactory to the Initial Noteholders (acting reasonably):

 
(1)  
(officer’s certificate) an officer’s certificate in the form of Schedule 9 given
in respect of each Obligor and dated no more than 5 Business Days before the
Completion Date;

 
(2)  
(Transaction Documents) originals of each Transaction Document duly executed by
all parties to them other than the Noteholders;

 
(3)  
(Legend Transfer Agreement) certified copy of the Legend Transfer Agreement (on
terms acceptable to the Noteholders) duly executed by all parties to them;

 
(4)  
(Paradise Employment Contracts) certified copies of the Paradise Employment
Contracts (on terms acceptable to the Investors) duly executed by all parties to
them;

 
(5)  
(caveator consent) certified copy of documents recording the consent of Real
Grumpy Pty Ltd & Ernst Alfred Kohler (including two copies of the form number
MRA -23 (consent of caveator) executed by each of Real Grumpy Pty Ltd & Ernst
Alfred Kohler) to any security taken over, and the transfer of all right, title
and interest in, the mining lease 90191 pursuant to the Security and the Legend
Transfer Agreement;

 
 
Convertible note agreement pg 19

--------------------------------------------------------------------------------

 
 
 
 

graphic [freehills-header.jpg]   3    Issue of Notes

 
 
 
(6)  
(DERM risk assessment report waiver) certified copy of documents recording the
waiver of the requirement to undertake a DERM risk assessment before Legend can
deal with its interest under the compensation agreements entered into between
Bezuma Pastoral Co Pty Ltd and Legend;

 
(7)  
(fees and expenses) evidence that all fees and expenses due and payable by the
Company under the Transaction Documents have been paid or will be paid on the
Completion Date out of the proceeds of the Notes; and

 
(8)  
(Indirect TSA and Indirect TFA) Legend and the Company have entered into an
Indirect TSA and an Indirect TFA, each of which is in a form satisfactory to the
Noteholders.

 
   (b)
(no Event of Default) in the opinion of the Noteholders no Event if Default has
occurred between the date of this agreement and Completion; and

 
   (c)
(Completion of Restructure) completion has occurred under the Legend Transfer
Agreement in accordance with the terms of that agreement to the reasonable
satisfaction of the Noteholders.

 
2.2  
Cut-off date

 
Legend and the Company must use reasonable endeavours to satisfy the conditions
precedent in clause 2.1 as soon are reasonably practical and, in any event by,
21 February 2012. If the conditions precedent are not satisfied by this date
either Initial Noteholder may terminate this agreement by providing written
notice to the Company.
 
2.3  
Waiver

 
The conditions in clause 2.1 are for the benefit of the Initial Noteholders and
may only be waived by the Initial Noteholders.
 
2.4  
Transfer of Mining Rights to the Company

 
Legend and the Company must:
 
   (a)
take any and all steps necessary or desirable to perfect the transfer of
Legend’s right, title and interest in the Mining Rights to the Company,
including registration thereof, as soon as practicable including by promptly
complying with any requests for information from the relevant Government
Authority; and

 
   (b)
keep the Noteholders informed of its progress towards satisfying its obligation
under sub-clause (a).

 
 
3  
Issue of Notes

 
3.1  
Issue of Notes

 
On the Completion Date the Company must issue, and each Initial Noteholder must
subscribe, or procure that the Nominee subscribes for, its Subscription Notes
for the Subscription Price in accordance with this agreement.
 
 
Convertible note agreement pg 20

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   3    Issue of Notes

 
 
3.2  
Ranking of Notes

 
The Subscription Notes will:
 
   (a)
be senior, unsubordinated and secured by each Security; and

 
   (b)
be convertible in accordance with clause 7 into fully paid-up Ordinary Shares
(unless the Notes are earlier repaid).

 
3.3  
Use of subscription proceeds

 
   (a)
The Company must use the proceeds from the issue of the Subscription Notes for:

 
(1)  
progressing the bulk sample and offtake with IFFCO;

 
(2)  
progressing the preparation for a Qualifying IPO on the ASX; and

 
(3)  
such purposes as set out, and expenditure provided for, in the Cash Flow Model
approved by the Noteholders,

 
in accordance with the annual budget and Cash Flow Model of the Company.
 
   (b)
The Company is entitled to incur an over-expenditure up to 15% of the authorised
amount for any line item in the Cash Flow Model approved by the Noteholders,
without further approval by the Noteholders, provided the over-expenditure does
not relate to a Related Party Transaction.

 
   (c)
The Company must not incur any over-expenditure on a Related Party Transaction
unless prior written approval is given by the Noteholders.

 
   (d)
The Company must not use the proceeds from the issue of the Subscription Notes
to:

 
(1)  
satisfy any consideration payable under the Legend Transfer Agreement;

 
(2)  
pay for any services provided to Legend (including adviser fees) in connection
with the Legend Transfer Agreement; or

 
(3)  
pay for any costs in relation to the Phosphate Assets incurred by Legend at a
time while the Phosphate Assets were owned by Legend.

 
3.4  
Transfer of Notes

 
   (a)
A Noteholder must not transfer its Notes other than:

 
(1)  
to a Permitted Transferee; or

 
(2)  
if a Redemption Event has occurred to any person who comes within section
708(8), (10) or (11) of the Corporations Act,

 
and, subject to paragraph (b), the Company must register the transfer on receipt
of a document executed by the transferor and the transferee that constitutes the
transfer.
 
   (b)
A transferee of Notes must execute and deliver a Deed of Adherence before the
Company is required to register the transfer of those Notes.

 
   (c)
A Noteholder may only transfer all (but not some) of the Notes held by or on
behalf of it.

 
 
Convertible note agreement pg 21

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   4    Interest

 
 
4  
Interest

 
4.1  
Payment

 
   (a)
Subject to clauses 4.1(b) and 4.4, the Company must pay interest in arrears on
the Outstanding Principal for each Interest Period on each Interest Payment
Date.

 
   (b)
Interest is not payable on the Outstanding Principal for the first Interest
Period if a Qualifying IPO occurs during that Interest Period.

 
4.2  
Rate

 
The rate of interest payable under clause 4.1 is:
 
   (a)
10% per annum in respect of an amount that is not overdue and no Event of
Default subsists; and

 
   (b)
14% per annum in respect of an amount that is overdue or during any period
during which an Event of Default subsists.

 
4.3  
Calculation

 
The interest payable under clause 4.1 is calculated on the daily balances on the
basis of a 365 day year and for the actual number of days elapsed from and
including the first day of each Interest Period to, but excluding, the last day
of the Interest Period or, if earlier, the Scheduled Repayment Date.
 
4.4  
Capitalisation

 
   (a)
Interest under clause 4.1 which remains unpaid at midnight on each Interest
Payment Date will be capitalised, unless a notice has been given by the Company
under clause 4.4(b).

 
 
   (b)
The Company may notify the Noteholders not less than 10 Business Days before the
end of an Interest Period that interest for that Interest Period will not
capitalise and be payable on the Interest Payment Date.

 
5  
Completion

 
5.1  
Time and place for Completion

 
Completion must take place:
 
   (a)
as soon as practical, and in any event within 5 Business Days, after the
satisfaction or waiver of all of the conditions precedent in clause 2.1;

 
   (b)
at the office of Freehills at Level 42, 101 Collins Street, Melbourne or at any
other place the parties agree; and

 
   (c)
at the time (but during banking hours at that place) that the parties agree.

 
5.2  
Company actions at Completion

 
At Completion, the Company must issue the Subscription Notes to each Initial
Noteholder or the Nominee (as directed by each Initial Noteholder) free from any
Security Interest or other third party rights.
 
 
Convertible note agreement pg 22

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   6    Repayment of Notes

 
 
5.3  
Payment at Completion

 
At Completion, each Initial Noteholder must pay, or cause to be paid, to the
Company the Subscription Payment in Same Day Funds.
 
5.4  
Documents to be delivered at Completion

 
At Completion, the Company must:
 
   (a)  
(Note certificates) issue the Note Certificates in the name of each Initial
Noteholder or the Nominee (as the case may be) for its Subscription Notes; and

 
   (b)  
(register of Noteholders) give to each Noteholder  a certified copy of the
register of noteholders of the Company showing each Noteholder or the Nominee
(as the case may be) as a registered holder of its Subscription Notes.

 
5.5  
Post Completion actions

 
   (a)  
The Company will procure that the relevant ASIC forms are lodged to reflect the
issue of the Subscription Notes as soon as practicable, and in any event within
15 days, after Completion.

 
   (b)  
The Company must, in consultation with the Noteholders, use reasonable
endeavours to appoint an investor and media relations consultant to assist the
Company with investor and media communication matters within 10 Business Days of
the Second Completion Date.

 
5.6  
Nominee

 
If an Initial Noteholder elects to have its Notes held by the Nominee on its
behalf, the Initial Noteholder must procure that the Nominee acts in accordance
with this agreement at all times.
 
 
6  
Repayment of Notes

 
6.1  
Payment on the Scheduled Repayment Date

 
The Company must pay the sum of the Outstanding Amount divided by 0.70
(Scheduled Repayment Amount) in respect of each Note on the Scheduled Repayment
Date to the relevant Noteholder.
 
6.2  
Method of payment

 
   (a)
The Company must make all payments due under this agreement in A$ in Same Day
Funds and not later than midday in Melbourne on the due date.

 
   (b)
The Company must make all payments due under this agreement without any set-off,
counterclaim or condition, or any deduction or withholding for any Tax or any
other reason (other than a deduction or withholding which is required by
applicable Law).

 
6.3  
Redemption of Notes on occurrence of Redemption Event

 
   (a)
If a Redemption Event occurs the Company must immediately give written notice to
the Noteholders (copied to Security Trustee):

 
(1)  
specifying that a Redemption Event has occurred; and

 
 
 
Convertible note agreement pg 23

--------------------------------------------------------------------------------

 
 
 
 

graphic [freehills-header.jpg]   6    Repayment of Notes

 
 
(2)  
setting out reasonable details of the event or circumstances constituting the
Redemption Event including the calculation of the Private Sale Price (if
applicable).

 
   (b)
If a Redemption Event occurs then a Noteholder may at any time following the
occurrence of the Redemption Event give a Redemption Notice to the Company
(copied to the Security Trustee) requiring the Company to redeem all the Notes
held by or on behalf that Noteholder in accordance with the Redemption Notice by
paying to that Noteholder:

 
(1)  
in the case of an event specified in items 3 or 4 of the definition of
Redemption Event, the greater of the amounts (or if the amounts calculated under
each alternative formula is the same then that amount) calculated as follows:

 

      A x  10     7  

 
OR
 

      A x  B     C  

 
where:
 
A = the Outstanding Amount on the date of repayment of the Notes
 
B = the Private Sale Price
 
C = the Conversion Price on the date of repayment of the Notes
 
(2)  
in the case of the events specified in items 6 or 7 of the definition of
Redemption Event, the Outstanding Amount divided by 0.7;

 
(3)  
in the case of an Event of Default where an Obligor does not pay when due the
amount determined in clause 11.6(f), that amount; or

 
(4)  
in the case of any other Redemption Event, the Outstanding Amount,

 
in respect of a Note multiplied by the outstanding Notes held by or on behalf of
that Noteholder (Redemption Amount).
 
   (c)
In the case of an event specified in items 3 or 4 of the definition of
Redemption Event, if the Noteholders reasonably consider that the Private Sale
Price specified in the notice given pursuant to clause 6.3(a) does not take
account of all benefits and consideration receivable by Legend (and any Related
Party of Legend) and the Company as a direct or indirect result of the
transactions contemplated by the relevant Asset Sale or Share Sale, the
Noteholders must set out in reasonable detail in the Redemption Notice its
reasons as to why the Private Sale Price specified in the notice given pursuant
to clause 6.3(a) does not fully reflect the value received under the Asset Sale
or Share Sale (as applicable).

 
   (d)
If the Company and the Noteholders cannot agree on the Private Sale Price within
10 Business Days of the date of the Redemption Notice, the Company must appoint
an Independent Expert to determine the Private Sale Price by:

 
(1)  
taking into account the amount which a willing (but not anxious) seller would be
prepared to accept and a willing (but not anxious) buyer would be prepared to
pay for the Ordinary Shares or assets the subject of the Asset Sale;

 
(2)  
taking into account all the direct and indirect benefits and consideration
(including deferred consideration and adjustments to the purchase price (if in
favour of the Company or Legend)) to be received by Legend (and any Related
Party of Legend) and the Company as a direct or indirect result of the
transactions contemplated by the relevant Asset Sale or Share Sale (where the
value of such benefits and consideration are calculated on the basis of the
facts and circumstances then existing including facts and circumstances
occurring in connection with the events in respect of which the Private Sale
Price is being calculated);

 
 
Convertible note agreement pg 24

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]  6    Repayment of Notes

 
 
(3)  
ignoring any premium or discount relating to whether the transfer of those
Ordinary Shares could give rise to a controlling or minority stake in the
Company; and

 
(4)  
ignoring any Tax consequences to the extent that the Tax arises as a direct or
indirect result of the implementation of the transactions contemplated by the
Asset Sale or Share Sale (as applicable); and

 
(5)  
ignoring any restrictions on transfer of the Ordinary Shares or assets the
subject of the Asset Sale in this agreement or the Constitution.

 
   (e)
Payment of the amount payable under clause 6.3(b) must be made:

 
(1)  
in the case of an event specified in items 3 or 4 of the definition of
Redemption Event:

 
(A)  
where the Company and Noteholders agree on the Private Sale Price, on the date
of completion under the Asset Sale or Share Sale;

 
(B)  
where the Independent Expert determines the Private Sale Price, within 2
Business Days of the determination of the Independent Expert; or

 
(2)  
in case of any other Redemption Event within 2 Business Days of the date of the
Redemption Notice.

 
6.4  
Redemption Notice

 
A Redemption Notice:
 
(a)
is irrevocable; and

 
(b)
must be accompanied by the Note Certificates for the relevant Notes (or such
other evidence of title to the Notes as is reasonably acceptable to the
Company).

 
6.5  
Appropriation

 
   (a)
All payments by the Company to a Noteholder following an Event of Default or
Redemption Event may be appropriated as between principal, interest and other
amounts as the Noteholder determines in its absolute discretion.

 
   (b)
However, if the Noteholder does not make a determination, the Company may at any
other time appropriate such payments in the following order:

 
(1)  
first, towards all fees, costs, expenses, charges, damages and indemnities
(other than interest) payable by the Company to the Noteholder under this
agreement;

 
(2)  
second, towards payment of uncapitalised interest payable by the Company to the
Noteholder under this agreement;

 
(3)  
third, towards payment of capitalised interest payable by the Company to the
Noteholder under this agreement; and

 
(4)  
fourth, towards payment of the Outstanding Principal in respect of the Notes
held by or on behalf of the Noteholder.

 
 
 
Convertible note agreement pg 25

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   7    Conversion

 
 
(c)
All payments by the Company to a Noteholder following an Event of Default or
Redemption Event may be appropriated as between principal, interest and other
amounts despite and prevalent to any appropriation made by the Company.

 
(d)
All payments by the Company to Noteholders will be made on a pro rata basis.

 
 
7  
Conversion

 
7.1  
Restriction on Conversion

 
Subject to clause 7.2, the Company must not convert the Notes until after the
expiry of 3 years from the date of execution of the Legend Transfer Agreement.
 
7.2  
Mandatory Conversion

 
If the Company lodges a prospectus with ASIC for a Qualifying IPO, then all the
Notes will automatically convert on the date of, and immediately following, the
issue of Ordinary Shares applied for under the prospectus for a Qualifying IPO
(Conversion Date).
 
7.3  
Conversion Mechanics

 
   (a)
On the Conversion Date, the Company must issue to the relevant Noteholder the
number of Ordinary Shares (Conversion Shares) calculated as follows:

 
If the Conversion Price is equal to or more than the IPO Price multiplied by
0.70:
 
         Formula 25 [formula25.jpg]
 
OR
 
If the IPO Price multiplied by 0.70 is more than the Conversion Price:
 
Formula 26 [formula26.jpg]
 
where:
 
A = the Outstanding Amount in respect of a Note on the Conversion Date;
 
B = the IPO Price on the Conversion Date; and
 
C = the number of outstanding Notes held by or on behalf of the relevant
Noteholder.
 
   (b)
On Conversion of any Notes, the Company must issue the Conversion Shares in the
name of the Noteholder or as otherwise directed by it in writing no later than 5
Business Days prior to the date of issue.

 
   (c)
No fractional Ordinary Shares will be issued upon conversion in accordance with
this agreement and any fractional Ordinary Shares to which the Noteholder would
otherwise be entitled will be rounded up to the nearest whole Ordinary Share.

 
   (d)
The Conversion Shares issued on the Conversion of any Notes will:

 
 
Convertible note agreement pg 26

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   7    Conversion

 
 
(1)  
be fully paid and free from any Security Interest or other third party rights;
and

 
(2)  
rank in all respects equally, and form one class with, all other Ordinary
Shares.

 
7.4  
Undertakings relating to Conversion

 
The Company undertakes to each Noteholder that it will:
 
   (a)
be able to issue Ordinary Shares to satisfy the conversion rights attaching to
the Notes;

 
   (b)
ensure that the Conversion Shares are freely transferrable without any
requirement for disclosure to investors under Part 6D.2 of the Corporations Act;
and

 
   (c)
obtain, maintain and promptly renew (if appropriate) from time to time, all such
authorisations, approvals, consents, licences and exemptions as may be required
under any applicable Law, regulation to enable it to perform its obligations
under this agreement and the Notes or which are required for the validity or
enforceability of the Notes.

 
7.5  
Post completion

 
   (a)
The Company will procure that the relevant ASIC forms are lodged within 1
Business Day to reflect the issue of the Conversion Shares.

 
   (b)
The Company must procure the official quotation of the Ordinary Shares
(including Conversion Shares) on the ASX.

 
7.6
Discharge of Security

 
   (a)
The Noteholders will within 20 Business Days of the quotation of the Conversion
Shares on the ASX:

 
(1)  
do all things necessary to withdraw and remove any and all of the Security, and
caveats registered in relation to the Security, including the provision of a
letter or letters in a form approved by the Company and addressed to the
relevant Government Agency authorising and requesting the removal of the caveats
and Security;

 
(2)  
cause the Security Trustee to execute a deed of release in respect of the
Security; and

 
(3)  
return the Note Certificates to the Company,

 
 
provided that the Company and/or Legend have paid the Secured Moneys (as defined
in the Security Trust Deed) due by it in accordance with the Transaction
Documents and each other obligation under the Transaction Documents has been
fully and finally discharged.

 
   (b)
Each release and/or discharge referred to in clause 7.6(a) is conditional and
subject to reinstatement if a Noteholder is obliged to repay to any person under
any law relating to bankruptcy, winding up or the protection of creditors any
money which it has received under any Transaction Document.

 
 
Convertible note agreement pg 27

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   8    The Conversion Price and adjustment

 
 
8  
The Conversion Price and adjustment

 
8.1  
Initial Conversion Price

 
   (a)
The initial Conversion Price is A$0.50.

 
   (b)
The Conversion Price will be adjusted in accordance with clause 8.2.

 
8.2  
Adjustment of Conversion Price

 
The Conversion Price will from time to time be adjusted in accordance with the
following provisions:
 
   (a)
Consolidation, sub-division or reclassification: If there is any consolidation,
sub-division or reclassification of Ordinary Shares, the Conversion Price in
force immediately prior to that event must be adjusted by multiplying it by the
following fraction:

 
A
B

where:
 
 
A =
the aggregate number of Ordinary Shares on issue immediately before
such  consolidation, reclassification or sub-division; and

 
 
B =
the aggregate number of Ordinary Shares on issue immediately after, and as a
result of, such consolidation, reclassification or sub-division.

 
Each such adjustment will be effective from the close of business on the day
immediately preceding the date on which the consolidation, reclassification or
sub-division becomes effective.
 
   (b)
Issue of Equity Securities: If the Company issues any Equity Securities (other
than Ordinary Shares), and the Effective Consideration per Share receivable for
such Equity Securities is less than the Conversion Price in force, the
Conversion Price will be adjusted to equal that lower Effective Consideration
per Share. Each such adjustment will be effective as at the date on which such
issue of Equity Securities takes effect.

 
   (c)
Issue of Ordinary Shares: If the Company issues any Ordinary Shares at a price
per Ordinary Share which is less than the Conversion Price in force, the
Conversion Price will be adjusted to equal that lower price. Each such
adjustment will be effective as at the date on which such issue takes effect.

 
   (d)
Other events: If the Noteholders:

 
(1)  
disagree with the amount of any adjustment to the Conversion Price made by the
Company as a result of an event or circumstance referred to in this clause 8.2;
or

 
(2)  
determine that an adjustment should be made to the Conversion Price as a result
of one or more events or circumstances not referred to in this clause 8.2,

 
the Noteholders may give a written notice to the Company (copied to the Security
Trustee) setting out in reasonable detail, the adjustment to the Conversion
Price taking into account the relevant event or circumstance (Adjustment
Notice).
 
The Company and the Noteholders must use reasonable endeavours to agree the
adjustment to the Conversion Price. If the Company and the Noteholders cannot
agree on that adjustment within 10 Business Days of the date of the Adjustment
Notice, the Company must appoint an Independent Expert to determine the fair and
reasonable adjustment to the Conversion Price after taking into account the
relevant event or circumstance. Each such adjustment (provided that the
adjustment would result in a reduction in the Conversion Price) will take effect
in accordance with the Independent Expert’s determination.
 
 
Convertible note agreement pg 28

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   9    Restrictions on the Company

 
 
8.3  
Adjustment conditions

 
   (a)
Notwithstanding anything to the contrary contained in this agreement, no
adjustment will be made to the Conversion Price when Ordinary Shares or other
Equity Securities are issued, offered or granted pursuant to an Excluded Issue.

 
   (b)
An adjustment to the Conversion Price must not involve an increase in the
Conversion Price (except upon any consolidation of the Shares pursuant to clause
8.2(a)) and where an adjustment may be made under more than one clause, the
Company or Independent Expert (as applicable) must apply the adjustment
mechanism that results in the greatest reduction to the Conversion Price.

 
   (c)
Any adjustment to the Conversion Price must be made to the nearest one tenth of
one cent so that any amount under one fiftieth of a cent will be rounded down
and any amount of one fiftieth of a cent or more will be rounded up.

 
8.4  
Appointment of Independent Expert

 
   (a)
Any Independent Expert appointed:

 
(1)  
under clause 8.2 to determine the Conversion Price;

 
(2)  
under clause 6.3(d) to determine the Private Sale Price; and

 
(3)  
under 11.6(e) to determine the Effective Consideration per Sale Share,

 
must act as an expert and not as an arbitrator.
 
   (b)
The costs of the Independent Expert will be borne by the Company.

 
   (c)
In the absence of manifest error, the Independent Expert decision will be
conclusive and binding on the Company and the Noteholders and all persons
claiming through or under them respectively.

 
   (d)
For so long as any amount of the Notes remains outstanding, the Company must
make available for inspection at the Company’s offices a signed copy of the
Independent Expert’s determination and a certificate signed by a director of the
Company setting out brief particulars of the event giving rise to the
adjustment, the Conversion Price in force prior to such adjustment, the adjusted
Conversion Price and the effective date of such adjustment.



 
9  
Restrictions on the Company

 
9.1  
Restrictions

 
Except with the written consent of a Noteholder, the Company must not, and
Legend must ensure that the Company does not:
 
   (a)
modify the rights attaching to the Ordinary Shares or create or issue or permit
to be in issue any other class of Equity Securities carrying any right to income
or capital which is more favourable than the corresponding right attaching to
the Ordinary Shares;

 
 
Convertible note agreement pg 29

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   9    Restrictions on the Company

 
 
   (b)
create or permit to subsist any Security Interest over all or any part of its
assets other than the Securities or an asset which is, upon its acquisition,
subject to a Permitted Security Interest;

 
   (c)
undertake an IPO other than a Qualifying IPO;

 
   (d)
pay, make or declare any dividend or other distribution other than by a
Subsidiary of the Company to the Company;

 
   (e)
purchase its own shares or any other Equity Securities of any company, reduce
its share capital, return capital to shareholders or in any other way
restructure its capital;

 
   (f)
enter into any merger or consolidation or make any acquisition of any other
entity, company or business or do anything which would have the effect that it
is operating a business or an activity which is not within the course of, or
directly connected with, a business carried on by it as at the date of this
agreement;

 
   (g)
incur any Financial Indebtedness other than Permitted Financial Indebtedness;

 
   (h)
deposit or invest money in or with any person except in the ordinary course of
ordinary business and on ordinary commercial terms;

 
   (i)
subject to clause 11.10(b), amend or replace its constitution;

 
   (j)
take any action which constitutes or results in any material alteration to the
nature of its business;

 
   (k)
sell, assign, transfer or otherwise dispose of or part with possession of any of
its assets except:

 
(1)  
an asset which is replaced by one or more assets having similar function and of
comparable or superior type, value and quality on usual commercial terms;

 
(2)  
phosphate extracted from an area contained in the Mining Rights and sold on
usual commercial terms or delivered to IFFCO pursuant to IFFCO Bulk Sample
Arrangement; or

 
(3)  
as permitted under clause 9.1(v);

 
   (l)
allow any other person to have a right or power to receive or claim any rents,
profits, receivables, royalties, money or moneys worth (whether capital or
income) in respect of its assets other than under a Transaction Document or
Existing Security Interest;

 
   (m)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts in
circumstances where the arrangement is in connection with:

 
(1)  
the raising of Financial Indebtedness; or

 
(2)  
the acquisition of an asset,

 
except for a netting-off or set-off arrangement in the ordinary course of its
ordinary banking arrangements for the purpose of netting debit and credit
balances;
 
   (n)
enter into any arrangement which, if complied with, would prevent it from
complying with their obligations under the Transaction Documents or Legend
Transfer Agreement;

 
   (o)
provide any financial accommodation, or give any guarantee in respect of any
financial accommodation, to or for the benefit of any person, other than
Permitted Financial Accommodation;

 
   (p)
other than a Related Party Transaction approved pursuant to clause 11.10:

 
(1)  
enter into an agreement with a Related Party;

 
 
Convertible note agreement pg 30

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   10    Warranties

 
 
(2)  
acquire or dispose of an asset from or to a Related Party;

 
(3)  
obtain or provide a service from or to a Related Party;

 
(4)  
obtain a right or incur an obligation from or to a Related Party; or

 
(5)  
implement any other transaction from or to a Related Party.

 
   (q)
pay any director fees, management fees, consultancy fees or other like payments
to any director, associate, or Related Body Corporate of it unless those fees or
other payments are:

 
(1)  
subject to clause 11.10, reasonable and are no more or less favourable than it
is reasonable to expect would be the case if the relevant persons were dealing
with each other at arm’s length; or

 
(2)  
paid with the prior written consent of the Noteholders;

 
   (r)
enter into any partnership or joint venture with any other person;

 
   (s)
amend, or enter into any arrangement intended to amend, the Legend Transfer
Agreement;

 
   (t)
incorporate or acquire a new Subsidiary unless that Subsidiary complies with
clause 14.4:

 
   (u)
allow creditors (other than the Noteholders) to exceed $100,000 in aggregate or
to allow aged creditors (other than the Noteholders) of 90 days greater to exist
unless being disputed in good faith and notified to the Noteholders; or

 
   (v)
dispose of, encumber, surrender, allow to lapse or otherwise cease to enjoy the
benefit of or compromise the Mining Rights other than the surrender, expiry or
relinquishment of an area subject to the Mining Rights not required for the
Paradise Phosphate Project as required under the terms of the Mining Right or
any applicable Law or as otherwise contemplated by this agreement.

 
 
10  
Warranties

 
10.1  
Warranties

 
Each Obligor gives the Warranties to and for the benefit of each Noteholder.
 
10.2  
Noteholder Warranties

 
Each Noteholder gives the Noteholder Warranties to and for the benefit of the
Company.
 
10.3  
Repetition warranties

 
   (a)
Each Warranty and Noteholder Warranty expressed to be given on a particular date
is given on that date.

 
   (b)
Any other Warranty or Noteholder Warranty, not expressed to be given on a
particular date, is given on the date of this agreement and immediately before
Completion except Warranty 1.7 which is given only at the date of Completion.

 
10.4  
Survival

 
The Warranties and Noteholder Warranties survive the execution and Completion of
this agreement.
 
 
Convertible note agreement pg 31

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   11    Ongoing requirements

 
 
 
10.5  
Reliance

 
   (a)
Each Obligor acknowledges that each Noteholder enters into this agreement in
reliance on the Warranties.

 
   (b)
Each Noteholder acknowledges that each Obligor enters into this agreement in
reliance on each Noteholder Warranty.

 
10.6  
Independent Warranties

 
Each Warranty and Noteholder Warranty is separate and independent and not
limited by reference to any other Warranty or Noteholder Warranty or any notice
or waiver given by any party in connection with anything in this agreement.
 
10.7  
Indemnities

 
The Obligors jointly and severally indemnify each Noteholder against any Loss
suffered or incurred by the Noteholder as a result of a breach of Warranty 3.

 
 
11  
Ongoing requirements

 
11.1  
Compliance

 
   (a)
Each Obligor must comply with all of its obligations under each Transaction
Document to which it is a party.

 
   (b)
Each Obligor must comply with:

 
(1)  
the Law; and

 
(2)  
all of its obligations under any Authorisation or Mining Right to which it is a
holder.

 
11.2  
Remain a company limited by shares

 
The Company and each Subsidiary must maintain its status as a company limited by
shares incorporated under the Corporations Act. The Company and each Subsidiary
must not transfer nor permit the transfer of its jurisdiction of incorporation
outside Australia.
 
11.3  
Authorisations and consents

 
   (a)
Each Obligor must obtain, maintain and comply with any authorisations which it
requires to carry out the transactions contemplated in, and to ensure the
validity, enforceability and admissibility in evidence of, the Transaction
Documents or Legend Transfer Agreement and not do anything which would prevent
the renewal of any authorisation referred to in this clause 11.3(a) or cause it
to be renewed on less favourable terms.

 
   (b)
Each Obligor must comply with any conditions attaching to any approval or
consent given by the Noteholders in connection with the Transaction Documents.

 
   (c)
Each Obligor must comply with any conditions attaching to any approval or
consent given by a Government Agency in connection with carrying out
the  transactions contemplated in the Legend Transfer Agreement.

 
 
Convertible note agreement pg 32

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   11    Ongoing requirements

 
 
11.4  
Maintain records and financial statements

 
   (a)
The Company must keep accounting records which give a true and fair view of its
financial condition and state of affairs.

 
   (b)
The Company must ensure that the financial statements it provides to each
Noteholder under clause 11.5(b) are prepared in accordance with the requirements
in the Corporations Act for financial statements for a financial year.

 
11.5  
Provision of information to Noteholders

 
   (a)
Each Obligor must provide any information in respect of it (including details of
the Equity Securities of the Company) when reasonably requested by a Noteholder
for the purposes of evaluating or otherwise considering Conversion or redemption
of a Note.

 
   (b)
The Company must provide the following information to each Noteholder:

 
(1)  
within one month after each calendar quarter, quarterly management accounts
(including a profit and loss statement, balance sheet and cash flow analysis, a
comparison and commentary on actual performance for the previous quarter and
year to date against budget, and a forecast of future performance), a rolling
12-month cashflow forecast and a chief executive officer’s report in a form
acceptable to the Noteholders;

 
(2)  
within 3 months after the end of each financial year, audited annual financial
statements of the Company and its Subsidiaries prepared in accordance with the
Accounting Standards;

 
(3)  
all correspondence sent to, or received from, a Government Agency in connection
with performing the transactions contemplated by the Legend Transfer Agreement
or any Transaction Document;

 
(4)  
at least one month before the start of each financial year of the Company, an
annual budget for the Company and its Subsidiaries;

 
(5)  
all correspondence and materials, at the time and in the form sent, to directors
of the Company and its Subsidiaries including board papers and minutes of board
meetings;

 
(6)  
copies of all documents issued by the Company or any of its Subsidiaries to
holders of its Marketable Securities at the same time as their issue; and

 
(7)  
at the reasonable request of a Noteholder, any other information in respect of
the financial condition or state of affairs of the Company or any of its
Subsidiaries and any of its assets.

 
   (c)
The Noteholders may access the site of the Paradise Phosphate Project and meet
any employees, officers or contractors of the Company or Legend on giving
reasonable notice.

 
11.6  
Restriction on transfer and issue of equity securities in the Company

 
Legend must:
 
   (a)
not transfer or grant, or agree to transfer or grant, any right, title or
interest in or to the Ordinary Shares held or controlled by Legend (Legend Sell
Down); and

 
   (b)
procure that the Company does not, and the Company must not, issue, or agree to
issue, Equity Securities (Company Equity Issue),

 
 
Convertible note agreement pg 33

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   11    Ongoing requirements

 
 
unless:
 
(1)  
Legend continues to hold, or control the exercise of voting rights attaching to,
90% or more of the total number of Ordinary Shares on issue post completion of
the Legend Sell Down or Company Equity Issue (as applicable); and

 
(2)  
the Noteholders have provided their prior written approval to the Legend Sell
Down or Company Equity Issue (as applicable).

 
   (c)
If the Noteholders do not approve the Legend Sell Down or Company Equity Issue
(as applicable), the Company may give written notice to the Noteholders (copied
to the Security Trustee):

 
(1)  
that it intends to redeem all (but not some) of the Notes held by or on behalf
of the Noteholders; and

 
(2)  
setting out its calculation of the Effective Consideration per Sale Share,

 
(Compulsory Redemption Notice).
 
   (d)
If the Noteholders disagree with the Effective Consideration per Sale Share
calculated by the Company, the Noteholders must set out in reasonable detail the
reasons why it disagrees with the Effective Consideration per Sale Share within
5 Business Days of the date of the Compulsory Redemption Notice.

 
   (e)
The Company and Noteholders must use reasonable endeavours to agree the
Effective Consideration per Sale Share. If the Company and the Noteholders
cannot agree on the Effective Consideration per Sale Share within 10 Business
Days of the date of notice given pursuant to clause 11.6(d), the Company must
appoint an Independent Expert to determine the Effective Consideration per Sale
Share by:

 
(1)  
in the case of a Legend Sell Down:

 
(A)  
taking into account the amount which a willing (but not anxious) seller would be
prepared to accept and a willing (but not anxious) buyer would be prepared to
pay for the Ordinary Shares the subject of the Legend Sell Down (Legend Transfer
Shares); and

 
(B)  
taking into account all direct and indirect benefits and consideration to be
received by Legend (and any Related Party of Legend) as a result of the Legend
Sell Down (including forms of consideration and benefits set out in the
definition of Effective Consideration per Sale Share); and

 
(C)  
ignoring any premium or discount relating to whether the transfer of those
Legend Transfer Shares could give rise to a controlling or minority stake in the
Company,

 
(2)  
in the case of a Company Equity Issue:

 
(A)  
taking into account the amount which a willing (but not anxious) issuer would be
prepared to accept and a willing (but not anxious) subscriber would be prepared
to pay for the Equity Securities the subject of the Company Equity Issue (New
Company Equity Securities);

 
(B)  
taking into account all direct and indirect benefits and consideration to be
received by the Company (and any Related Party of the Company) as a result of
the Company Equity Issue (including forms of consideration and benefits set out
in the definition of Effective Consideration per Sale Share); and

 
 
Convertible note agreement pg 34

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   11    Ongoing requirements

 
 
(C)  
ignoring any premium or discount relating to whether the issue of those New
Company Equity Securities could give rise to a controlling or minority stake in
the Company,

 
(3)  
ignoring any negative effects of the Legend Sell Down or Company Equity Issue
(as applicable) on the prospects of undertaking a Qualifying IPO in accordance
with this agreement;

 
(4)  
ignoring any Tax consequences to the extent that the Tax arises as a direct or
indirect result of the implementation of the transactions contemplated by the
Legend Sell Down or Company Equity Issue (as applicable); and

 
(5)  
ignoring any restrictions on transfer of the Legend Transfer Shares, or issue of
Equity Securities, in this agreement or the Constitution.

 
   (f)
If the Company gives a Compulsory Redemption Notice, it must redeem all the
Notes held by or on behalf of the Noteholders by paying to each Noteholder the
greater of the amounts (or if the amounts calculated under each alternative
formula is the same then that amount) calculated as follows:

 

      A x  10     7  

 
OR
 

      A x  B     C  

 
where:
 
A = the Outstanding Amount on the date of repayment of the Notes
 
B = the Effective Consideration per Sale Share receivable by (1) Legend in
undertaking the Legend Sell Down or (2) the Company undertaking the Company
Equity Issue (as applicable)
 
C = the Conversion Price on the date of repayment of the Notes,
 
in respect of a Note multiplied by the outstanding Notes held by or on behalf
that Noteholder.
 
   (g)
Payment of the amount payable under clause 11.6(f) must be made:

 
(1)  
in the case where the Noteholders and Company agree on the Effective
Consideration per Sale Share, on the date of completion of the Legend Sell Down
or Company Equity Issue (as applicable); or

 
(2)  
in the case where the Independent Expert determines the Effective Consideration
per Sale Share, the date determined by the Independent Expert.

 
11.7  
Notification to Noteholders

 
Each Obligor must notify the Noteholders as soon as reasonably practicable after
it becomes aware of any of the following:
 
   (a)
the occurrence or potential occurrence of any Event of Default;

 
   (b)
any Action in respect of it or any of their assets being commenced or threatened
which is either:

 
(1)  
in respect of an amount in excess of $250,000; or

 
 
Convertible note agreement pg 35

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   11    Ongoing requirements

 
 
(2)  
if adversely determined would have or be likely to have a Material Adverse
Effect;

 
   (c)
any Security Interest that exists over any of its assets;

 
   (d)
any proposal of any Government Agency to compulsorily acquire any of its assets;
and

 
   (e)
the acquisition by it or any of its Subsidiaries of any interest in real
property.

 
11.8  
Noteholder attendance at board and shareholders meetings

 
Without prejudice to the rights of a Noteholder in its capacity (if any) as a
shareholder of the Company, at the request of a Noteholder from time to time,
the Company must permit the Noteholder or its representative to attend but not
to speak or vote at any meeting of the board of directors and any general
meeting of members of the Company or any of its Subsidiaries.
 
11.9  
Payment of tax

 
   (a)
Each Obligor must pay all Taxes when due, other than Contested Taxes.

 
   (b)
Each Obligor must pay all Contested Taxes when the terms of any final
determination or settlement require those Contested Taxes to be paid.

 
11.10  
Majority Independent Board

 
   (a)
The Company must ensure that, within 3 months from the First Completion Date,
the majority of its directors are Independent Directors (Majority Independent
Board) and the Company must not appoint an Independent Director without the
prior written approval of the Noteholders.

 
   (b)
The constitution of the Company must be amended within 2 months of the First
Completion Date to require the Company to have at all times a majority of
Independent Directors.

 
   (c)
Subject to clause 11.10(d), prior to the appointment of the Independent
Directors necessary to constitute the Majority Independent Board, the Company
and Legend must not enter into, renew, amend, vary, alter, release or waive any
provision of any Related Party Transaction without the consent of the
Noteholders.

 
   (d)
The Company must not pay, or agree to pay, to any Related Party any amount other
than:

 
(1)  
pursuant to a services agreement between that Related Party and the Company on
arm’s length terms acceptable to the Noteholders (acting reasonably); or

 
(2)  
without the prior written approval of the Noteholders.

 
   (e)
Subject to clause 11.10(d), following the constitution of the Majority
Independent Board, any entry, renewal, variation, alteration, release or waiver
of any provision of any Related Party Transaction must be approved by the board
of directors of the Company in consultation with the Noteholders.

 
11.11  
Maintain assets

 
Each Obligor must maintain the assets the subject of the Security in good
working order and condition, subject to fair wear and tear, and make all
necessary repairs and replacements of assets the subject of the Security.
 
 
Convertible note agreement pg 36

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   12    Events of default

 
 
11.12  
Maintain insurance

 
Each Obligor must insure and keep insured all its insurable assets the subject
of the Security with an insurance company of repute to the full replacement
value and for full reinstatement of those assets against all risks which are
usually insured by companies which conduct similar types of business to that
which is conducted by the Obligor and shall ensure that the Security Trustee is
named as a loss payee.
 
11.13  
Financial covenant

 
The Company must maintain Liquid Assets of at least $1,000,000.
 
11.14  
Further assurances regarding Security

 
Each Obligor must:
 
   (a)
do anything which a Noteholder or the Security Trustee reasonably requests which
more satisfactorily charges or secures the priority of its Security, or secures
to the Security Trustee its secured property under the Security in a manner
consistent with any provision of any Transaction Document, or aids in the
exercise of any Power (as defined in a document granting a Security) of a
Noteholder or the Security Trustee, including, the execution of any document,
the delivery of Mining Rights, King Eagle Tenements or the execution and
delivery of blank transfers;

 
   (b)
when a Noteholder or the Security Trustee requests, execute a legal or statutory
mortgage or other security document in favour of the Security Trustee over any
real property or Mining Rights, King Eagle Tenements or any other tenements
acquired by it on or after the date of this agreement in form and substance
satisfactory to the Noteholders; and

 
   (c)
use its best endeavours to register any such new mortgage or other security
document.

 
 
12  
Events of default

 
12.1  
Events of default

 
Each of the following is an Event of Default:
 
   (a)
an Obligor fails to pay interest when due, or fails to pay within 2 Business
Days of its due date any other amount payable, under any of the Transaction
Documents or Legend Transfer Agreement;

 
   (b)
an Obligor fails to comply with any provision of a Transaction Document or the
Legend Transfer Agreement and that failure, if capable of remedy, has not been
remedied within 5 Business Days after the earlier of a Noteholder receiving the
notice of the Event of Default or a Noteholder requesting the Obligor in writing
to remedy the default;

 
   (c)
any representation, warranty or statement made or repeated in or in connection
with the Transaction Documents or Legend Transfer Agreement by an Obligor is
untrue or misleading (whether by omission or otherwise) in a material particular
or to a material extent when so made or repeated or becomes untrue or misleading
(or, in the case of financial forecasts, unfair or unreasonable) in a material
particular or to a material extent when taken as a whole;

 
   (d)
an order is made for the winding up of an Obligor or for the appointment of a
liquidator in respect of an Obligor;

 
 
Convertible note agreement pg 37

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   12    Events of default

 
 
     (e)
an Obligor passes a resolution for its winding up;

 
    (f)
an Obligor is deregistered, or any steps are taken to deregister an Obligor
under the Corporations Act;

 
   (g)
a judgment in an amount exceeding $250,000 is obtained against an Obligor and is
not set aside or satisfied within 20 Business Days;

 
   (h)
a distress, attachment, execution or other process of a Government Agency is
issued against, levied or entered upon a asset of an Obligor in an amount
exceeding $250,000 and is not set aside or satisfied within 10 Business Days;

 
   (i)
a receiver, controller (within the meaning of section 9 of the Corporations Act)
or analogous person is appointed to, or the holder of a Security Interest takes
possession of, all or any part of the assets of an Obligor;

 
   (j)
an Obligor:

 
(1)  
suspends payment generally;

 
(2)  
becomes an externally-administered body corporate within the meaning of the
Corporations Act;

 
(3)  
becomes subject to administration under Part 5.3A of Chapter 5 of the
Corporations Act,; or

 
(4)  
is or states that it is, or is deemed by applicable Law to be, unable to pay its
debts;

 
   (k)
pursuant to section 459F of the Corporations Act an Obligor is taken to have
failed to comply with a statutory demand;

 
   (l)
an Obligor takes any step for the purpose of entering into a compromise or
arrangement with its members or creditors generally;

 
   (m)
anything which is analogous or has an effect which is substantially similar to
any of the events in clauses 12.1(d) to 12.1(l) of this definition occurs under
any Law;

 
   (n)
an Obligor implements a merger, demerger or scheme of arrangement with any
person without the prior approval of the Noteholders;

 
   (o)
an Obligor ceases to carry on, or suspends operation of its, business;

 
   (p)
a material provision of a Transaction Document or Legend Transfer Agreement is
held by a court of competent jurisdiction to be illegal, void, voidable or
unenforceable;

 
   (q)
any person purports to terminate, rescind or avoid any material provision of any
Transaction Document or Legend Transfer Agreement;

 
   (r)
the execution, delivery or performance of the Transaction Documents (including
the issue and Conversion of the Notes) or Legend Transfer Agreement by an
Obligor:

 
(1)  
breaches its constitution or other constituent documents (as applicable); or

 
(2)  
breaches any Law or obligation, by which it is bound and which would prevent it
from entering into and performing all or any material  obligations under this
agreement;

 
   (s)
the process of any court of authority is invoked against an Obligor or a
material part of the property of an Obligor to enforce any judgement or order
for any amount;

 
   (t)
any of the following occurs:

 
 
Convertible note agreement pg 38

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   12    Events of default

 
 
(1)  
any Financial Indebtedness of an Obligor becomes due (other than at the option
of that Obligor) prior to its stated maturity;

 
(2)  
any Financial Indebtedness of an Obligor is not paid when due or within any
applicable period of grace;

 
(3)  
any Security Interest granted by an Obligor is enforced by reason of the
occurrence of an event of default or analogous occurrence (however described);
or

 
(4)  
any stock, shares, debenture, bond or similar instrument issued by the an
Obligor is required to be redeemed or repurchased prior to its stated maturity
by reason of the occurrence of an event of default or analogous occurrence
(however described);

 
   (u)
if any Event of Default (or occurrence which would otherwise have been or become
an Event of Default) is conditionally waived by the Noteholders and an Obligor
does not comply with those conditions or those conditions are not fulfilled
(whether by an Obligor or any other person) or are or become incapable of
fulfilment;

 
   (v)
a person is appointed under any legislation to manage any part of the affairs of
an Obligor;

 
   (w)
all or a material part of the assets of an Obligor are compulsorily acquired by
any Government Agency or an Obligor sells or divests all or a material part of
its assets pursuant to a binding order from a Government Agency and full
compensation is not received for the acquisition, sale or divestiture;

 
   (x)
all or any material provision of any of the Transaction Documents or Legend
Transfer Agreement:

 
(1)  
does not have effect or ceases to have effect in accordance with its terms;

 
(2)  
is held to be or becomes void, voidable, illegal, invalid or unenforceable other
than by reason of equitable principles or laws affecting creditors’ rights
generally; or

 
(3)  
is claimed by an Obligor to be any of the matters referred to in
clause 12.1(x)(1) or 12.1(x)(2) or an Obligor or any other person commences any
court proceedings to establish any of the matters referred to in
clause 12.1(x)(1) or 12.1(x)(2) to be the case;

 
   (y)
any event occurs which has or is likely to have a Material Adverse Effect;

 
   (z)
the abandonment, suspension, cessation, destruction or shutdown of all or a
substantial part of the Paradise Phosphate Project;

 
     (aa)
termination or revocation of any of the Key Mining Rights or associated
Authorisations or arrangements (including compensation and land access
arrangements);

 
       (bb)
the commencement, or pending or threatened commencement, of any Action against
any Obligor which is reasonably likely to have a Material Adverse Effect;

 
      (cc)
an Obligor ceases for any reason to be able lawfully to carry out all the
transactions contemplated in any of the Transaction Documents or Legend Transfer
Agreement; or

 
       (dd)
the Company becomes a member of a Tax Consolidated Group

 
12.2  
Appointment of a Controller

 
   (a)
If the Security Trustee appoints a Controller (as defined in the Security Trust
Deed) under a Security (as defined in the Security Trust Deed) on occurrence of
an Event of Default referred to in clauses 12.1(b), 12.1(o), 12.1(y), 12.1(z) or
12.1(bb), then that Controller must not enter into any agreement to sell the
assets the subject of the Security for a period of 45 days from the date of its
appointment.

 
 
Convertible note agreement pg 39

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   13    Tax Indemnity

 
 
   (b)
For the avoidance of doubt, clause 9.2(a):

 
(1)  
only applies to the first appointment of a Controller and clause 9.2(a) does not
apply to any subsequently appointed Controller provided that 45 days has expired
since the date of first appointment of a Controller;

 
(2)  
in no way restricts or fetters the rights of the Controller to undertake a sale
process for the assets the subject of the Security; and

 
(3)  
must in no way interfere with the performance by the Controller of its
obligations under the Corporations Act.



 
13  
Tax Indemnity

 
13.1  
Tax indemnity

 
Legend indemnifies (and must keep indemnified) the Company from and against the
amount of any:
 
   (a)
Tax payable by the Company to the extent that the Tax:

 
(1)  
relates to any period, or part period, up to and including Completion; or

 
(2)  
arises as a result of entry into this agreement or Completion (other than any
duty to be paid by the Noteholders under clause 14.4(g)); and

 
   (b)
Tax Costs incurred by or on behalf of the Company to the extent that the Tax
Costs arise from or relate to any of the matters for which Legend may be liable
under clause 13.1(a).

 
13.2  
Gross up

 
If the amount received by the Company is treated as income under the Tax Law
such that the payment increases the income tax payable by the Company under the
Tax Law, then the payment must be grossed-up by such amount as is necessary to
ensure that the net amount retained by the Company after deduction of Tax or
payment of the increased income tax equals the amount the Company would have
retained had the Tax or increased income tax not been payable, after taking into
account any benefits or relief relating to Tax.
 
 
14  
Tax Claims

 
14.1  
Notice of claims

 
The Company must promptly notify Legend if:
 
   (a)
a Tax Claim is made which the Company believes will give rise to a claim under
clause 13;

 
   (b)
the Company decides to make a claim under clause 13; or

 
 
Convertible note agreement pg 40

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   14    Tax Claims

 
 
   (c)
the Company becomes aware of any events, matters or circumstances (including any
potential or threatened Tax Claim) which are reasonably likely to  give rise to
a claim under clause 13, whether alone or with any other claim or circumstances.

 
14.2  
Details required

 
The Company must include in a notice given under clause 14.1:
 
   (a)
all relevant details (including the amount) then known to the Company of the Tax
Claim;

 
   (b)
the events, matters or circumstances giving rise to the Claim;

 
   (c)
an extract of any part of a Tax Claim that identifies the liability or amount to
which the Tax Claim relates or other evidence of the amount of the Tax Claim;
and

 
   (d)
if available or relevant, any corresponding part of any adjustment sheet or
other explanatory material issued by a Government Agency which specifies the
basis for the Tax Claim or other evidence of that basis.

 
14.3  
Payment of Tax Claims

 
The Company may not:
 
   (a)
accept, compromise or pay,

 
   (b)
agree to arbitrate, compromise or settle; or

 
   (c)
make any admission or take any action in relation to,

 
a Tax Claim without the prior consent of Legend.  However, nothing in this
clause shall prevent the Company from making payments of Tax, where such
payments are due under a Tax Law.
 
14.4  
Disputing Tax Claims

 
   (a)
Following receipt of a notice under clause 14.1 in respect of a Tax Claim,
Legend may by written notice to the Company (but no later than 5 Business Days
before the due date for payment of the relevant Tax) advise the Company that it
wishes to contest the Tax Claim.

 
   (b)
If Legend advises the Company that it wishes to contest the Tax Claim then:

 
 
(1)
Legend must pay the Company so much of the Tax as is required by the relevant
Government Agency to be paid while any action is being taken under this clause
12.4 by the later of:

 
 
(A)
2 Business Days before the due date for payment to the Government Agency; and

 
 
(B)
10 Business Days after receipt of the notice given by the Buyer under clause
14.1;

 
   (c)
At Legend’s written request, the Company must take, or procure that the person
required to pay the Tax  takes such Disputing Action in a timely manner in
relation to the Tax Claim as Legend may reasonably require.

 
   (d)
The Company will not be obliged to take any Disputing Action under this clause
14.4 unless the grounds of objection are considered to have a reasonable chance
of success.

 
 
Convertible note agreement pg 41

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   15    Duties, costs and expenses

 
 
   (e)
The Company must follow, all reasonable directions of Legend relating to the
conduct of any Disputing Action referred to in this clause 14.4 including using
professional advisers nominated by Legend.

 
   (f)
In making any directions under this clause 14.4, Legend must;

 
(1)  
act in good faith;

 
(2)  
liaise with the Company in relation to conduct of Disputing Action; and

 
(3)  
provide the Company with reasonable access to a copy of any notice,
correspondence or other document relating to that Disputing Action; and

 
(4)  
act reasonably in all the circumstances, including, having regard to the
likelihood of success and the effect of the directions on the goodwill or
reputation of the Company or any party to this agreement.

 
   (g)
The Company must provide Legend with all reasonable assistance requested by it
in relation to the Tax Claim and the Disputing Action, including providing, at
Legend’s cost, access to witnesses and documentary or other evidence relevant to
the Tax Claim or the Disputing Action, allowing it and its legal advisers to
inspect and take copies of all relevant books, records, files and documents, and
providing it with reasonable access to the personnel, premises and chattels of
the Company.

 
 
15  
Duties, costs and expenses

 
15.1  
Duties

 
The Noteholders must pay all duty in respect of the execution, delivery and
performance of this agreement and any agreement or document entered into or
signed under this agreement, however the Company is liable for any duty payable
on the transactions contemplated in the Legend Transfer Agreement.
 
15.2  
Costs and expenses

 
   (a)
The Company must pay each Noteholders’ costs and expenses in relation to the
negotiation, preparation, execution and delivery of the Transaction Documents.

 
   (b)
Unless otherwise provided for in this agreement, each party must pay its own
costs and expenses in respect of the negotiation, preparation, execution,
delivery and registration of this agreement and any other agreement or document
entered into or signed under this agreement and each Transaction Agreement.

 
   (c)
Any action to be taken by the Noteholders or Legend in performing its
obligations under this agreement must be taken at its own cost and expense
unless otherwise provided in this agreement.

 
 
16  
GST

 
16.1  
Definitions

 
Words used in this clause 16 which have a defined meaning in the GST Law have
the same meaning as in the GST Law unless the context indicates otherwise.
 
 
Convertible note agreement pg 42

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   17    Note certificates and register

 
 
16.2  
GST

 
   (a)
Unless expressly included, the consideration for any supply under or in
connection with this agreement does not include GST.

 
  (b)
To the extent that any supply made under or in connection with this agreement is
a taxable supply (other than any supply made under another agreement which
contains a specific provision dealing with GST), the recipient must pay, in
addition to the consideration provided under this agreement for that supply
(unless it expressly includes GST) an amount (additional amount) equal to the
amount of that consideration (or its GST exclusive market value) multiplied by
the rate at which GST is imposed in respect of the supply. The recipient must
pay the additional amount at the same time as the consideration to which it is
referable.

 
  (c)
Whenever an adjustment event occurs in relation to any taxable supply to which
this clause 16.2 applies:

 
(1)  
the supplier must determine the amount of the GST component of the consideration
payable; and

 
(2)  
if the GST component of that consideration differs from the amount previously
paid, the amount of the difference must be paid by, refunded to or credited to
the recipient, as applicable.

 
16.3  
Tax invoices

 
The supplier must issue a Tax Invoice to the recipient of a supply to which
clause 16.2 applies no later than 7 days following payment of the GST inclusive
consideration for that supply under that clause.
 
16.4  
Reimbursements

 
If either party is entitled under this agreement to be reimbursed or indemnified
by the other party for a cost or expense incurred in connection with this
agreement, the reimbursement or indemnity payment must not include any GST
component of the cost or expense to the extent that the cost or expense is the
consideration for a creditable acquisition made by the party being reimbursed or
indemnified, or by its representative member.
 
 
17  
Note certificates and register

 
17.1  
Note certificates

 
  (a)
Upon registration of a transfer of Notes, the Company must cancel the Note
Certificate in respect of those Notes and re-issue a Note Certificate in respect
of the Notes to the transferee (and, if the transferor has retained any Notes
represented by the cancelled Note Certificate, re-issue a Note Certificate in
respect of those Notes to the transferor).

 
   (b)
Upon repayment of the amount due in respect of Notes on redemption of the Notes
or Conversion of Notes, the Company must cancel the Note Certificate in respect
of those Notes and re-issue a Note Certificate in respect of the remaining Notes
(if any) represented by the cancelled Note Certificate to the holder of those
remaining Notes.

 
 
Convertible note agreement pg 43

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   18    Cross guarantee and indemnity

 
 
17.2  
Maintenance of register

 
The Company must prepare and maintain a register of the Noteholders containing
all usual and proper information relating to the Notes including, without
limitation:
 
  (a)
the name and address of each Noteholder;

 
  (b)
the number and Face Value of Notes held by or on behalf of each Noteholder;

 
  (c)
whether Notes held by or on behalf of a Noteholder have been repaid, converted
or issued to or transferred to or from the Noteholder;

 
  (d)
the date of issue, transfer, repayment or conversion of each Note;

 
  (e)
if a Note held by or on behalf of the Noteholder has been converted into
Ordinary Shares, the number and class of Ordinary Shares issued pursuant to the
conversion; and

 
  (f)
the number of each Note Certificate.

 
17.3  
Effect of inscription

 
  (a)
Each inscription in the register of Noteholders is sufficient and conclusive
evidence to all persons and for all purposes that the person whose name is so
inscribed is the registered holder of the Note, except in the case of manifest
error, fraud or a breach by the Company of its obligations under clause 17.2.

 
   (b)
The Company must, if directed by a Noteholder, record on the register of
Noteholders that a Noteholder (or nominee) holds Notes as trustee or custodian
for another party.

 
17.4  
Inspection

 
The Company must make the register of Noteholders available for inspection by
Noteholders during Business Hours and as required by the Corporations Act.
 
17.5  
Replacement

 
If any Note Certificate:
 
   (a)
becomes worn out or defaced, the Company must upon the Note Certificate being
provided to the Company and upon request by the Noteholder who holds the Notes
represented by the Note Certificate cancel the Note Certificate and issue a
replacement Note Certificate to the Noteholder; and

 
   (b)
is lost or destroyed, the Company must upon request by the Noteholder who holds
the Notes represented by the Note Certificate cancel the Note Certificate and
issue a replacement Note Certificate to the Noteholder.

 
 
18  
Cross guarantee and indemnity

 
18.1  
Cross guarantee and indemnity

 
Each Obligor:
 
   (a)
unconditionally and irrevocably guarantees to the Noteholders on demand, the due
and punctual performance of each Obligor’s obligations under this agreement,
including without limitation the payment of any Scheduled Repayment Amount or
Redemption Amount; and

 
 
Convertible note agreement pg 44

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   18    Cross guarantee and indemnity

 
 
   (b)
as a separate and additional liability, indemnifies the Noteholders against all
Loss, actions, proceedings and judgments of any nature, incurred by, brought,
made or recovered against the Noteholders arising from any default or delay in
the due and punctual performance of an Obligor’s obligations under this
agreement including without limitation the payment of any Scheduled Repayment
Amount or Redemption Amount.

 
18.2  
Extent of cross guarantee and indemnity

 
The liability of each Obligor under this clause 18 is not affected by anything
which, but for this clause 18 might operate to release or exonerate any Obligor
in whole or in part from its obligations including any of the following, whether
with or without the consent of any Obligor:
 
   (a)
the grant to any Obligor or any other person of any time, waiver or other
indulgence, or the discharge or release of any Obligor or any other person from
any liability or obligations;

 
   (b)
any transaction or arrangement that may take place between any Obligor, the
Noteholders or any other person;

 
   (c)
the Noteholders exercising or refraining from exercising their rights under any
security or any other rights, powers or remedies against any Obligor or any
other person;

 
   (d)
the amendment, replacement, extinguishment, unenforceability, failure, loss,
release, discharge, abandonment or transfer either in whole or in part, and
either with or without consideration, of any security now or in the future held
by the Noteholders from any Obligor or any other person or by taking of or
failure to take any security;

 
   (e)
the failure or omission or any delay by any Obligor or the Noteholders to give
notice to any Obligor of any default by any Obligor under this agreement; and

 
   (f)
any legal limitation, disability, incapacity or other circumstances related to
any Obligor or any other person.

 
18.3  
Assignment benefit

 
The Noteholders may assign the benefit of this clause 18 without the consent of
any Obligor if the Noteholders assign the benefit of this agreement with the
consent of the Company.
 
18.4  
Accession of new Security Provider

 
If the Company incorporates or acquires a new Subsidiary, then within 10
Business Days following incorporation or acquisition of the new Subsidiary, the
Company must procure that the Subsidiary:
 
   (a)
becomes a party to this agreement as a Security Provider by executing a New
Security Provider Accession Deed;

 
   (b)
becomes party to the Security Trust Deed in the capacity of a Security Provider
by executing an ‘Accession Deed (Security Provider)’; and

 
   (c)
provides Security Interests over its assets to the Security Trustee,

 
and provides copies of all relevant documents to the parties (copied to the
Security Trustee).
 
 
Convertible note agreement pg 45

--------------------------------------------------------------------------------

 
 

graphic [freehills-header.jpg]   19    Information

 
 
19  
Information

 
19.1  
Confidentiality

 
Each party (recipient) must keep secret and confidential, and must not divulge
or disclose any information relating to another party or its business (which is
disclosed to the recipient by the other party, its representatives or advisers),
this agreement or the terms of the Notes other than to the extent that:
 
   (a)
the information is in the public domain as at the date of this agreement (or
subsequently becomes in the public domain other than by breach of any obligation
of confidentiality binding on the recipient);

 
   (b)
the recipient is required to disclose the information by applicable law, order
of court of competent jurisdiction, order of Government Authority having the
power to do so or the rules of any recognised stock exchange on which its shares
or the shares of any of its related bodies corporate are listed, provided that
the recipient has to the extent possible having regard to the required timing of
the disclosure consulted with the provider of the information as to the form and
content of the disclosure;

 
   (c)
the disclosure is made by the recipient to its financiers or lawyers,
accountants, investment bankers, consultants, Permitted Transferee, investors,
potential investors, or other professional advisers to the extent necessary to
enable the recipient to properly perform its obligations under this agreement or
to conduct their business generally, in which case the recipient must ensure
that such persons keep the information secret and confidential and do not
divulge or disclose the information to any other person;

 
   (d)
the disclosure is required for use in legal proceedings regarding this agreement
or the Notes; or

 
   (e)
the party to whom the information relates has consented in writing before the
disclosure.

 
19.2  
Extent of obligation

 
Each recipient must ensure that its directors, officers, employees, agents,
investors, potential investors, representatives, financiers, advisers and
related bodies corporate (collectively “Confidential Associates”) comply in all
respects with the recipient’s obligations under clause 19.1 and shall be liable
in full for any disclosure by such Confidential Associate.
 
 
20  
Notices

 
20.1  
How and where Notices may be sent

 
A notice or other communication under this agreement (Notice) must be in writing
and delivered by hand or sent by pre-paid post to a party at the address for
that party in Schedule 1 or as otherwise specified by a party by Notice.
 
20.2  
When Notices are taken to have been given and received

 
   (a)
A Notice sent by post is regarded as given and received on the second Business
Day following the date of postage.

 
 
Convertible note agreement pg 46

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   21    Trustee provisions

 
   (b)
A Notice delivered or received other than on a Business Day or after 5.00pm
(recipient’s time) is regarded as received at 9.00am on the following Business
Day and a Notice delivered or received before 9.00am (recipient’s time) is
regarded as received at 9.00am.

 
 
21  
Trustee provisions

 
21.1  
Capacity

 
   (a)
Each of MIT 1 and MIT 2 (in this clause 21, each a Trustee) enters into this
agreement only in its capacity as trustee, of Microcap Investment Trust 1 and
Microcap Investment Trust 2, respectively (in this clause 21, each a Trust) and
in no other capacity.

 
   (b)
Any obligation or liability of whatever kind undertaken or incurred by, or
devolving upon a Trustee under or in respect of this agreement (Obligation) is
incurred by that Trustee in its capacity as trustee of the Trust and the Trustee
will cease to have any such obligation or liability under this agreement if it
ceases for any reason to be the trustee or responsible entity (as the case may
be) of Trust. This limitation does not apply to any obligation or liability
incurred by a Trustee which arises under this agreement before it ceases to be
the trustee of the Trust and which does not become a liability of the new
trustee under any applicable law.

 
   (c)
No Trustee will be liable to pay or satisfy any Obligation except out of the
assets of the Trust against which it is entitled to be indemnified in respect of
any Liability incurred by it as trustee or responsible entity (as the case may
be) of the Trust.

 
   (d)
A party may enforce its rights against a Trustee arising from non-performance or
breach of the Obligations only to the extent that the Trustee is entitled to be
indemnified out of the assets of the Trust.

 
   (e)
If a party does not recover under clauses 21.1(c) or 21.1(d) all money owing to
it arising from non-performance or breach of the Obligations, it may not seek to
recover the shortfall by:

 
(1)  
bringing proceedings against the Trustee (as relevant) in its personal capacity;
or

 
(2)  
applying to have the Trustee wound up or proving in the winding up of the
Trustee.

 
   (f)
Nothing in this clause 21.1 limits the Trustee’s personal liability to the
extent such liability results from the Trustee’s fraud, dishonesty, negligence,
default or breach of trust or breach of duty.

 
21.2  
Trustee representations and warranties

 
Each Trustee represents and warrants to each other party that, in respect of the
Trust of which it is trustee:
 
   (a)
it is the only trustee of the Trust and no action has been taken or is proposed
to remove it as trustee of the Trust;

 
   (b)
it has the power under the terms of the Trust to enter into and comply with its
obligations under this agreement;

 
   (c)
it has carefully considered the purpose of this agreement and considers that
entry into this agreement is for the benefit of the beneficiaries of the Trust;

 
 
Convertible note agreement pg 47

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg]   22    General matters

 
 
   (d)
it has a right to be fully indemnified out of the Trust assets in respect of
obligations incurred by it under this agreement and the assets of the Trust are
sufficient to satisfy that right of indemnity and all other obligations in
respect of which the Trustee has a right to be indemnified out of the Trust
assets;

 
   (e)
it is not, and has never been, in default under the terms of the Trust;

 
   (f)
no action has been taken or proposed to terminate the Trust; and

 
   (g)
as far as it is aware, it and its directors and other officers have complied
with their obligations in connection with the Trust.

 
21.3  
Restrictions

 
Until all obligations under this agreement are discharged, each Trustee must
not, unless required by law or by a contractual arrangement with any beneficiary
of the Trust, without the prior written consent of all other parties (not to be
unreasonably withheld), do anything which:
 
   (a)
could restrict the Trustee's right of indemnity from the Trust assets in respect
of obligations incurred by the Trustee under this agreement; and

 
   (b)
could restrict or impair the ability of the Trustee to comply with its
obligations under this agreement.

 
 
22  
General matters

 
22.1  
Noteholders

 
The rights and obligations of each Noteholder are several among the Noteholders.
 
22.2  
Waiver

 
No party to this agreement may rely on the words or conduct of any other party
as a waiver of any right unless the waiver is in writing and signed by the party
granting the waiver.
 
The meanings of the terms used in this clause 22.2 are set out below.
 

 
Term
Meaning
 
       
conduct
includes delay in the exercise of a right.
             
right
any right arising under or in connection with this agreement and includes the
right to rely on this clause.
             
waiver
includes an election between rights and remedies, and conduct which might
otherwise give rise to an estoppel.
     

 
 
Convertible note agreement pg 48

--------------------------------------------------------------------------------

 
 
 

 graphic [freehills-header.jpg]  22    General matters

 
 
22.3  
Invalidity and enforceability

 
   (a)
If any provision of this agreement is invalid under the law of any jurisdiction
the provision is enforceable in that jurisdiction to the extent that it is not
invalid, whether it is in severable terms or not.

 
   (b)
Clause 22.3(a) does not apply where enforcement of the provision of this
agreement in accordance with clause 22.3(a) would materially affect the nature
or effect of the parties’ obligations under this agreement.

 
22.4  
Severance

 
If any provision of this agreement is void, illegal or unenforceable, it may be
severed without affecting the enforceability of the other provisions in this
agreement.
 
22.5  
Counterparts

 
This agreement may be executed in any number of counterparts. All counterparts
taken together, constitute one instrument. A party may execute this agreement by
signing any counterpart.
 
22.6  
Separate capacities

 
If a person is a party or a Noteholder in more than one capacity of trustee,
responsibility entity, agent, custodian or nominee, the person will for the
purposes of this agreement be treated as a separate person in respect of each
such capacity.
 
22.7  
Further action to be taken at each party’s own expense

 
Subject to clause 15, the Company must do, and must ensure that each Subsidiary
does, at its own expense, all things and execute all documents necessary to give
full effect to this agreement and the transactions contemplated by it.
 
22.8  
Cumulative rights

 
The rights, powers, authorities, discretions and remedies which arise out of or
under this agreement are cumulative and do not exclude any other rights, powers,
authorities, discretions and remedies of a party (including those which arise as
a result of a breach of this agreement or of any other obligation).
 
22.9  
Survival

 
Clauses 1.1 - 1.5, 7.5, 7.6, 19, 20, 21.1 and any rights, powers, authorities,
discretions, remedies and obligations which arise in respect of a breach of this
agreement survive termination of this agreement.
 
22.10  
Variation

 
A variation of any term of this agreement must be in writing and signed by the
parties.
 
22.11  
Governing law and jurisdiction

 
   (a)
This agreement is governed by the law in force in State of Victoria.

 
   (b)
Each party irrevocably submits to the non-exclusive jurisdiction of courts
exercising jurisdiction in State of Victoria and courts of appeal from them in
respect of any proceedings arising out of or in connection with this agreement.
Each party irrevocably waives any objection to the venue of any legal process in
these courts on the basis that the process has been brought in an inconvenient
forum.

 
 
Convertible note agreement pg 49

--------------------------------------------------------------------------------

 
 
 
GRAPHIC [freehills-header.jpg]
 
 
 
Schedules
 
Table of contents 

--------------------------------------------------------------------------------

 
Notice details
 
51
     
Form of Note certificate
 
52
     
Warranties
 
53
     
Noteholder Warranties
 
59
     
Form of Redemption Notice
 
60
     
Cash Flow Model
 
61
     
Capital Structure
 
62
     
Mining Rights
 
63
     
Officer’s certificate
 
65

 
 
 
Convertible note agreement pg 50

--------------------------------------------------------------------------------

 
 
 
GRAPHIC [freehills-header.jpg]
 
 
 
Schedule 1
 
Notice details 

--------------------------------------------------------------------------------

 
Company and Legend
         
Address
 
Level 8, 580 St Kilda Road, Melbourne, 3004
     
Attention
 
Craig Michael/Tony Chay
     
Phone
 
+613 85322866

 
 
 
 
Noteholders
         
Address
 
Acorn Capital Limited, Level 12, 90 Collins Street, Melbourne 3000
     
Attention
 
Robert Routley / Matthew Sheehan
     
Phone
 
+613 9639 0522

 
 
 
Convertible note agreement pg 51

--------------------------------------------------------------------------------

 
 
 
GRAPHIC [freehills-header.jpg]
 
 
Schedule 2
 
Form of Note certificate 

--------------------------------------------------------------------------------



 
Convertible Note Certificate
 
Certificate Number: [insert number]
 
       Insert name, ACN and name of underlying beneficiary (if any)
 
 
       (the Company)
 
 
THIS IS TO CERTIFY that [insert name, ACN or ABN (if any) and address] in its
capacity as custodian for [insert Noteholder] (the Noteholder) is the registered
holder of [insert number] convertible notes with a face value of $1 each issued
under the convertible note agreement dated [insert date] between [insert
parties] (as amended).
 
 
 

 
The common seal of
[insert name of company]
is fixed to this document in the presence of
 
 
sign here ►
     
Company Secretary/Director
       
print name
         
sign here ►
     
Director
       
print name
   

 
 
This certificate must be surrendered to the Company on transfer, conversion,
repayment or purchase by the Company of any convertible note represented by it.
 
 
Convertible note agreement pg 52

--------------------------------------------------------------------------------

 
 
 
GRAPHIC [freehills-header.jpg]
 
 
Schedule 3
 
     Warranties    

--------------------------------------------------------------------------------

 
1    General 

--------------------------------------------------------------------------------



 
1.1  
Registration

 
Each Obligor is a corporation registered (or taken to be registered) and validly
existing under the Laws of its incorporation.
 
1.2  
Incorporation

 
Each Obligor is validly incorporated, organised and subsisting in accordance
with the Laws of its place of incorporation.
 
1.3  
Power and capacity

 
Each Obligor has full power and capacity to enter into and perform its
obligations under this agreement.
 
1.4  
Corporate authorisations

 
All necessary authorisations for the execution, delivery and performance by each
Obligor of this agreement in accordance with its terms have been obtained or
will be obtained prior to Completion or other date required for their
performance under a Transaction Document.
 
1.5  
No legal impediment

 
The execution, delivery and performance by each Obligor of this agreement:
 
                    (a)  complies with its constitution; and
 
(b)  does not constitute a breach of any law or obligation, or cause or result
in a default under any agreement, or Security Interest, by which each Obligor is
bound.
 
1.6  
Solvency

 
                    (a)  No Obligor has gone, or proposed to go, into
liquidation.
 
                    (b)  No Obligor has passed a winding-up resolution or
commenced steps for winding-up or dissolution.
 
(c)  No Obligor has been presented or threatened with a petition or other
process for winding-up or dissolution and there are no circumstances justifying
a petition or other process.
 
(d)  No receiver, receiver and manager, judicial manager, liquidator,
administrator, official manager has been appointed, or is threatened or expected
to be appointed, over the whole or a substantial part of the undertaking or 
property of an Obligor, and there are no circumstances justifying such an
appointment.
 
 
Convertible note agreement pg 53

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg] Schedule 3   Warranties 

 
 
(e)  No Obligor has entered into, or taken steps or proposed to enter into, any
arrangement, compromise or composition with or assignment of the benefit of its
creditors or class of them.
 
(f)  Each Obligor is solvent and will not become insolvent by entering into and
performing its obligations under each Transaction Document to which is a party.
 
1.7  
Capital Structure

 
The capital structure of the Company is as set out in Schedule 7.
 
1.8  
Ownership

 
(a)  Each Noteholder will acquire at Completion the full legal and beneficial
ownership of the Notes free and clear of all Security Interests, subject to
registration of the Noteholder in the register of noteholders.
 
(b) The Notes are free of competing rights, including pre-emptive rights or
rights of first refusal and are fully paid and have no money owing in respect of
them.
 
 
2    Business Warranties 

--------------------------------------------------------------------------------

 
2.1              The Notes
 
(a) The Notes have been duly authorised by the Company and, when issued in
accordance with this agreement, will constitute valid and legally binding
obligations of the Company.
 
(b) The Company has authority to allot and issue, free from pre-emption rights,
sufficient Ordinary Shares to enable the conversion rights attaching to the
Notes and all other rights on issue of and Conversion into Ordinary Shares to be
satisfied in full.
 
(c) The Ordinary Shares to be issued on Conversion of the Notes will:
 
                        (1) not violate any pre-emptive rights of any holder of
Ordinary Shares;
 
(2) be issued credited as fully-paid and will not be subject to calls for
further funds; and
 
(3) rank pari passu with the outstanding Ordinary Shares on the relevant
Conversion Date.
 
(d) There are no restrictions upon the voting or transfer of any of the Ordinary
Shares whether pursuant to the Company’s constitution, any Law or any agreement
or otherwise.
 
(e) No action or thing is required to be taken, fulfilled or done (including
without limitation the obtaining of any consent or licence or the making of any
filing or registration) for the issue of the Notes, the issue of Ordinary Shares
on Conversion of the Notes, or the compliance by each Obligor with the terms of
the Notes and the agreement as the case may be.
 
(f) The execution, delivery and performance of this agreement by an Obligor,
does not and will not breach any applicable Law, rule, regulation, or breach any
judgment, order or decree of any government, governmental body or court,
domestic or foreign, having jurisdiction over any Obligor.
 
 
Convertible note agreement pg 54

--------------------------------------------------------------------------------

 
 
 

 graphic [freehills-header.jpg] Schedule 3   Warranties

 
 
2.2              The Mining Rights
 
(a) The Obligors (as applicable) have, or will be entitled to, a 100% legal and
beneficial right and title to and interest in the Mining Rights, free of all
Security Interests (save for the Existing Security Interests and Securities
contemplated under this agreement) and other third party rights.
 
(b) Other than the Mining Rights and the applications for Mining Rights, the
Obligors:
 
(1)  do not have an interest in any tenements;
 
(2)  have not applied for any tenements;
 
(3)  do not have any access rights or rights to infrastructure (other than as a
member of the public); and
 
(4)  do not have any water licences relating to the Paradise Phosphate Project.
 
(c) All operations in respect to the Mining Rights have been conducted in all
material respects in accordance with applicable Laws and the terms or conditions
of the Mining Rights and there have not been any breaches or defaults that give
rise, or may give rise, to:
 
(1) liabilities under any environmental law or practice or form the basis of
reclamation or remediation requirements; or
 
(2) grounds for the forfeiture, cancellation or revocation of the Mining Rights.
 
(d) Any material Tax which is payable in respect of the Mining Rights has been
paid when due.
 
(e) No notice has been served on Legend or an Obligor in respect of any of the
Mining Rights which might materially impair, prevent or otherwise interfere with
the use of or any of the proprietary rights in the Mining Rights.
 
(f)  Any tenements overlapping the Mining Rights does not extend over any area
relating to the Paradise Phosphate Project where such overlap, will, or would
reasonably be likely to have, a Material Adverse Effect.
 
2.3              Intellectual Property
 
The Company owns or has an enforceable right to use any and all intellectual
property necessary or desirable to develop and exploit (including by
beneficiation) the Paradise Phosphate Project (Paradise IP). The Paradise IP
does not infringe the intellectual property of any third party. All
registrations relating to the Paradise IP are valid and enforceable.
 
2.4              Contractual Arrangements
 
                   The Company is not a party to any contract, arrangement or
understanding that has not been disclosed to the Noteholders.
 
2.5              Related Party Loans
 
Except as specifically provided in this agreement, the Company does not owe any
amount of money, or is otherwise indebted, to any Related Party.
 
 
Convertible note agreement pg 55

--------------------------------------------------------------------------------

 
 

graphic [freehills-header.jpg] Schedule 3   Warranties 

 
 
2.6              Related Party Contracts
 
The Company is not a party to any Related Party Transaction other than the
Legend Transfer Agreement, the Legend Services Agreement and this agreement.
 
2.7              The Accounts
 
(a) The Accounts:
 
(1) have been prepared in accordance with the Accounting Standards;
 
(2) show a true and fair view of the financial position and the assets and
liabilities of the Obligors on a consolidated basis at the Accounts Date and of
the income, expenses and results of the operations of the Obligors for the
financial period ended on the Accounts Date;
 
(3) are not affected by any unusual or non recurring item;
 
(4) take account of all gains or losses, whether realised or unrealised, arising
from foreign currency transactions;
 
(5) provide appropriately for all liabilities of the Obligors at the Accounts
Date; and
 
(6) note all contingent liabilities of the Obligors as at the Accounts Date.
 
(b) Since the Accounts Date:
 
(1)  the business of each Obligor has been conducted in the ordinary course of
ordinary business and in a proper and efficient manner;
 
(2)  no Obligor has entered into a contract or assumed or incurred any liability
or obligation or made any payment not provided for in the Accounts except in the
ordinary course of ordinary business;
 
(3)  no dividend or other distribution or repayment of any loan is in arrears or
has been declared or paid by the Company; and
 
(4)  there has been no Material Adverse Change affecting any Obligor.
 
2.8              Compliance with laws
 
(a) Each Obligor has complied in all material respects with applicable Laws and
administrative requirements, where non compliance will, or would reasonably be
likely to, have a Material Adverse Change.
 
(b) Each Obligor has, or will have at Completion all necessary Authorisations
material to conduct the business as it is being carried on at Completion and has
paid all fees due in relation to them as they fell due.
 
(c)  No Obligor is in default, or would be in default but for the requirements
of notice or lapse of time, under any agreement to which it is a party, where
such default will, or would reasonably be likely to, have a Material Adverse 
Effect on the Obligor.
 
2.9              No litigation
 
                   No Obligor is or has in the last 3 years been:
 
(a) a party to any investigation, prosecution, litigation, arbitration
proceedings or any other form of mediation or dispute resolution; or
 
(b) subject to any investigation by any Government Agency; and
 
 
Convertible note agreement pg 56

--------------------------------------------------------------------------------

 
 

graphic [freehills-header.jpg] Schedule 3   Warranties 

 
(c) no investigation, prosecution, litigation, proceeding or any other form of
mediation or dispute resolution is pending or threatened by, against or in
respect of any Obligor, and there are no circumstances which might give rise to
any such investigation, prosecution, litigation, proceeding or other form of
mediation or dispute resolution.
 
2.10            Corporate structure
 
Except as specifically provided under this agreement (or under any transactions
contemplated by this agreement), no Obligor is under any obligation to:
 
(a) grant or create any Security Interest over any interest in any security; or
 
(b) issue, allot, create, sell, transfer or otherwise dispose of any interest in
any security.
 
2.11            Information
 
(a) All information given by, or on behalf of, an Obligor or their advisers to a
Noteholder or its advisers is accurate, complete and not misleading in any
material respect (including by omission) and is all information that would be
material to the assessment of the value, nature and the amount of risk
undertaken by a prudent investor intending to invest in a company holding the
legal and beneficial interest in the Mining Rights.
 
(b) No information has been included in, or omitted from, the:
 
(1) McCullough Robertson independent solicitors report; or
 
(2) Cornwall Stodart due diligence report, provided to the Noteholders that
would render that due diligence report misleading in any material respect.
 
(c) All budgets, forecasts and projections given by, or on behalf of, an Obligor
or their advisers to a Noteholder  or its advisers have been honestly and
carefully prepared with due care and diligence on a reasonable basis.
 
 
3    Tax Warranties 

--------------------------------------------------------------------------------

 
3.1              Withholding
 
Any obligation on the Company under any Tax Law to withhold amounts at source
has been complied with.
 
3.2              Records
 
The Company has maintained proper and adequate records to enable it to comply in
all material respects with its obligations to:
 
(a) prepare and submit any information, notices, computations, returns and
payments required in respect of any Tax Law;
 
(b) prepare any accounts necessary for compliance with any Tax Law; and
 
(c) support any position taken by the Company; and
 
(d) retain necessary records as required by any Tax Law.
 
So far as the Obligors are aware, such records are accurate in all material
respects.
 
 
Convertible note agreement pg 57

--------------------------------------------------------------------------------

 
 

graphic [freehills-header.jpg] Schedule 3   Warranties

 
3.3              Returns submitted
 
(a) The Company has submitted any necessary information, notices, computations
and returns to the relevant Governmental Agency in respect of any Tax relating
to the Company.
 
(b) So far as the Obligors are aware, any information, notice, computation and
return which has been submitted by the Company to a Government Agency in respect
of any Tax:
 
(1) discloses all material facts required to be disclosed under any Tax Law;
 
(2) is not misleading in any material particular; and
 
(3) has been submitted with the relevant Government Agency.
 
3.4              Audit and disputes
 
(a) The Obligors are not aware of any pending or threatened Tax audit relating
to the Company.
 
(b) There are no disputes between any of the Company, Legend, or any Government
Agency in respect of any Tax.
 
3.5              Stamping
 
All documents and transactions entered into by the Legend or the Company which
are required to be stamped have been duly stamped.
 
3.6              No tainting
 
The Company’s share capital account:
 
(a) is not tainted within the meaning of Division 197 of the Tax Act; and
 
(b) is not taken to be tainted under section 197-20 of the Income Tax
(Transitional Provisions) Act 1997.
 
3.7              GST
 
(a) The Company has complied in all material respects with all laws, contracts,
agreements or arrangements binding on it relating to GST and, where the Company
has the right to require another party to any such agreement or arrangement to
pay to it an amount on account of GST, it has enforced that right.
 
(b) The Company:
 
(1) is registered for GST;
 
(2) as far as Legend is aware, has complied with the GST Law;
 
(3) as far as each of Legend is aware, has adequate systems established for it
to ensure it complies with the GST Law;
 
(4) is a member of Legend’s GST Group.
 
(c) So far as the Obligors are aware, the representative member of Legend’s GST
Group has paid or accounted for all GST on supplies made by that entity and has
accounted to that entity for all input tax credits and decreasing  adjustments
for creditable acquisitions and creditable importations of that entity.
 
(d) So far as the Obligors are aware, for each period when the Company was not a
member of  Legend’s GST group, the Company has paid or accounted for all GST on
supplies for which that entity was liable and has always remitted correct net
amounts relating to GST to the relevant Government Agency.
 
(e)  So far as the Obligors are aware, there is no contract, agreement or
arrangement requiring a the Company to supply anything where the consideration
for the supply does not include an amount in respect of GST and which does not
contain a provision enabling the Company as supplier to recover from the other
party to the contract, agreement or arrangement an amount equal to the amount of
GST payable on the supply.
 
 
Convertible note agreement pg 58

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
 
Schedule 4
 
 
            Noteholder Warranties 

--------------------------------------------------------------------------------

 
 
1         Power and Capacity 

--------------------------------------------------------------------------------

                    Each Noteholder has full power and capacity to enter into
and perform its obligations under this agreement.
 
 
2     Corporate authorisations 

--------------------------------------------------------------------------------

 
Each Noteholder has obtained, or will obtain prior to Completion, all necessary
authorisations for the execution, delivery and performance of this agreement in
accordance with its terms.
 
 
3          No legal impediment 

--------------------------------------------------------------------------------

 
The execution, delivery and performance by each Noteholder of this agreement:
 
(a)  complies with the Noteholder’s constitution or constituent documents (as
applicable); and
 
(b) does not constitute a breach of any law or obligation, or cause or result in
a default under any agreement, or Security Interest, by which the Noteholder is
bound.
 
 
Convertible note agreement pg 59

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
 
Schedule 5
 
 
Form of Redemption Notice 

--------------------------------------------------------------------------------

 
REDEMPTION NOTICE
 
To:         The Directors
Paradise Phosphate Pty Ltd
 


 
I/We refer to the agreement (as amended) constituting secured unsubordinated
convertible notes (Notes) executed by, among others, Paradise Phosphate Pty Ltd
(the Company) on [*] 2011 (the Agreement).
 
Capitalised terms used but not defined in this notice have the meanings given in
the Agreement.
 
We, being the holder(s) of [insert number] Notes (or on whose behalf the Notes
are held), hereby exercise our right under clause [to be inserted] of the
Agreement to redeem [insert number of Notes] on [insert date] (Redemption Date).
 
We require the Company to pay [insert amount] in Same Day Funds into [insert
account details] on [to be inserted].
 
The original certificate for the Notes is enclosed.
 


 
[Insert execution block]
 


 


 


 
Dated: [*]
 
 
 
Convertible note agreement pg 60

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
Schedule 6
 
 
 
Cash Flow Model 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Convertible note agreement pg 61

--------------------------------------------------------------------------------

 
 
Paradise/Phosphate P/L
 

    2012    
 
 
January
   
February
   
March
   
April
   
May
   
June
   
July
   
August
   
September
   
October
   
November
   
December
   
Total
Revenue
                                                                           
1,400,000                          
Phosphate Rock (3rd quarter
    sale)
    -       -       -       -       -       -                       -       -  
    -       -       -         -       -       -       -       -       -        
              -       -       -       -       -  
Operating Costs (Bulk
    Samples)
                                                                               
                       
Phosphate Rock Costs
   (over 6 months)
    -       50,000       50,000       50,000       100,000       100,000      
500,000       800,000       800,000       750,000       -       -      
3,200,000  
 
    -       50,000       50,000       50,000       100,000       100,000      
500,000       800,000       800,000       750,000       -       -      
3,200,000                                                                      
                                     
 
    -       (50000 )     (50000 )     (50000 )     (100000 )     (100000 )    
(500000 )     (800000 )     (800000 )     (750000 )     -       -       (3200000
)
Other Income
                                                                               
                       
Interest on Deposits
    12,500       19,637       13,036       8,892       13,661       10,350      
98,959       94,854       88,680       81,850       75,916       72,926      
591,261  
 
    12,500       19,637       13,036       8,892       13,661       10,350      
98,959       94,854       88,680       81,850       75,916       72,926      
591,261                                                                        
                                   
 
    12,500       (30,363 )     (36,964 )     (41,108 )     (86,339 )     (89,650
)     (401,041 )     (705,146 )     (711,320 )     (668,150 )     75,916      
72,926       2,608,739  
Employment Expenses
                                                                               
                       
Per C/Note terms.
                                                                               
                       
Salary & Wages - Exec
    77,588       77,588       77,588       77,588       77,588       77,588    
  77,588       77,588       77,588       77,588       77,588       77,588      
931,057  
Salary & Wages - Finance,
   Legal, Admin
    52,628       52,628       52,628       52,628       52,628       52,628    
  52,628       52,628       52,628       52,628       52,628       52,628      
631,534  
Salary & Wages - Bus.
   Dev & Relations
    9,731       9,731       9,731       9,731       9,731       9,731      
9,731       9,731       9,731       9,731       9,731       9,731       116,767
 
Salary & Wages - Project
    133,476       133,476       133,476       133,476       133,476      
133,476       133,476       133,476       133,476       133,476       133,476  
    133,476       1,601,709  
Salary & Wages - Exploration
    76,343       76,343       76,343       76,343       76,343       76,343    
  76,343       76,343       76,343       76,343       76,343       76,343      
916,117  
 
    349,765       349,765       349,765       349,765       349,765      
349,765       349,765       349,765       349,765       349,765       349,765  
    349,765       4,197,184  
Other Costs
                                                                               
                       
Accounting & Tax Fees
    -       -       10,000       10,000       10,000       -       -      
30,000       40,000       20,000       10,000       -       130,000  
Consultants
    -       -       50,000       -       -       50,000       -       100,000  
    100,000       100,000       -       -       400,000  
Insurance
    16,667       16,667       16,667       16,667       16,667       16,667    
  16,667       16,667       16,667       16,667       16,667       16,667      
200,000  
Rent & Outgoings
    37,872       37,872       37,872       37,872       37,872       37,872    
  37,872       37,872       37,872       37,872       37,872       37,872      
454,461  
Travel
    23,925       23,925       32,625       23,125       23,925       21,825    
  32,625       23,125       23,925       23,125       23,925       23,125      
299,200  
Vehicle Costs
    7,662       7,662       7,662       7,662       7,662       7,662      
7,662       7,662       7,662       7,662       7,662       7,662       91,942  
Telecommunications
    25,409       25,409       25,409       25,409       25,409       25,409    
  25,409       25,409       25,409       25,409       25,409       25,409      
304,908  
Information Technology
    28,004       93,004       46,754       48,004       28,004       48,004    
  28,004       28,004       28,004       45,204       28,004       28,004      
476,998  
Reimbursement to Legend
                                                                               
                       
   for costs incurred on
   behalf of Paradise
    625,983       -       -       -       -       -       -       -       -    
  -       -       -       625,983  
Other Expenses
    35,440       35,440       37,940       37,940       37,940       37,940    
  37,940       37,940       37,940       37,940       37,940       37,940      
450,280  
 
    800,961       239,978       264,928       206,678       187,478      
245,378       186,178       306,678       317,478       313,878       187,478  
    176,678       3,433,772  
Development Project
                                                                               
                       
Environment - EIS
    -       200,000       -       50,000       50,000       -       50,000      
50,000       -       -       -       -       400,000  
Development - Consultants
    -       -       -       25,000       75,000       60,000       100,000      
100,000       100,000       -       75,000       -       535,000  
Development - Permitting
    -       -       -       -       -       400,000       -       -       -    
  -       -       -       400,000  
Development - Beneficiation
                                                                               
                       
  Plant Tender Documents
    -       100,000       100,000       -       -       -       -       -      
-       -       -       -       200,000  
Development - Metallurgy
    -        80,000       -       -       -       -       -       -       -    
  -       -       -        80,000  
Engineering/Transport
    35,000       135,000       135,000       35,000       35,000       85,000  
    35,000       85,000       85,000       135,000       135,000       35,000  
    970,000  
Development - Other
    10,000       10,000       10,000       10,000       10,000       10,000    
  10,000       10,000       10,000       10,000       10,000       10,000      
120,000  
 
    45,000       525,000       245,000       120,000       170,000       555,000
      195,000       245,000       195,000       145,000       220,000      
45,000       2,705,000  
Exploration Costs
                                                                               
                       
Exploration
    57,046       157,046       157,046       57,046       57,046       57,046  
    57,046       157,046       107,046       157,046       57,046       57,046  
    1,134,553  
Exploration - Rent
     11,689       1,143       -       12,282       -       10,037       10,122  
    26,122       5,717        2,287       -        11,689        91,087  
Exploration - King Eagle
   Minimum
    -       -       -       -       -       17,808       -       -       -      
31,655       46,164       -       95,627  
Exploration - King Eagle JV
    -       -       -       -       -       -       -       -       -      
100,000       100,000       -       200,000  
Exploration - Native Title
    150,000       -       -       -       -       -       -       50,000      
50,000       -       -       -       250,000  
 
    218,735       158,189       157,046       69,328       57,046       84,891  
    67,168       233,168       162,763       290,988       203,210       68,735
      1,771,267                                                                
                                           
Total Expenditure
    1,414,461       1,272,933       1,016,740       745,772       764,290      
1,235,035       798,112       1,134,611       1,025,007       1,099,631      
960,454       640,178       12,107,224                                          
                                                                 
Net Outflow
    (1,401,961 )     (1,303,296 )     (1,053,704 )     (786,880 )     (850,629 )
    (1,324,685 )     (1,199,152 )     (1,839,757 )     (1,736,327 )    
(1,767,781 )     (884,538 )     (567,252 )     (14,715,963 )
Other
                                                                               
                       
Funds from Convertible Note
    7,500,000       -       -       2,500,000       -       -       -       -  
    -       -       -       -       10,000,000  
C/Note & Initial IPO Costs
    (207,000 )     (677,000 )     (189,500 )     (282,500 )     (142,500 )    
(292,500 )     (32,500 )     (12,500 )     (312,500 )     (12,500 )     (12,500
)     (12,500 )     (2,186,000 )
 
  $ 5,891,039     ($ 1,980,296 )   ($ 1,243,204 )   $ 1,430,620     ($ 993,129 )
  ($ 1,617,185 )   ($ 1,231,652 )   ($ 1,852,257 )   ($ 2,048,827 )   ($
1,780,281 )   ($ 897,038 )   ($ 579,752 )   ($ 6,901,963 )                      
                                                                               
   
Cumulative
    5,891,039       3,910,742       2,667,539       4,098,159       3,105,030  
    1,487,845       256,193       (1,596,064 )     (3,644,892 )     (5,425,173 )
    (6,322,211 )     (6,901,963 )     (6,901,963 )                              
                                                                           
Funds from IPO??
    -       -       -       -       -       30,000,000       -       -       -  
    -       -       -       30,000,000  
IPO Underwriting Fee
    -       -       -       -       -       (1,500,000 )      -       -       -
      -       -       -       (1,500,000 ) 
IPO Listing Costs??
    -       -       -       -       -       (300,000 )     -       -       -    
  -       -       -       (300,000 )
 
  $ -     $ -     $ -     $ -     $ -     $ 28,200,000     $ -     $ -     $ -  
  $ -     $ -     $ -     $ 28,200,000                                          
                                                                 
Cumulative
  $ 5,891,039     $ 3,910,742     $ 2,667,539     $ 4,098,159     $ 3,105,030  
  $ 29,687,845     $ 28,456,193     $ 26,603,936     $ 24,555,108     $
22,774,827     $ 21,877,789     $ 21,298,037     $ 21,298,037  

 
NOTE:  Does not include Infrastructure Costs, Beneficiation Plan or any
associated costs.
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
 
Schedule 7
 
 
 
 
Capital Structure 

--------------------------------------------------------------------------------

 
100,000,002 Ordinary Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Convertible note agreement pg 62

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
Schedule 8
             Mining Rights 

--------------------------------------------------------------------------------

 
4     Granted mining tenements 

--------------------------------------------------------------------------------

 
 
Project
 
 
Tenement
 
Paradise South
 
EPM 16942
 
EPM 17447
 
 
Paradise North
 
ML 90191
 
EPM 17330
 
EPM 17441
 
EPM 15015
 
EPM 15014
 
 
D-Tree
 
ML 90190
 
EPM 14753
 
EPM 15763
 
EPM 17446
 
EPM 17333
 
 
Other tenements
 
Farm in Rights under King Eagle Farm-In/Joint Venture Agreement
 
EPM 14905
 
EPM 14906
 
EPM 14912
 

 
 
5          Application for mining tenements 

--------------------------------------------------------------------------------

 
 
Project
 
 
Application
 
Paradise South
 
 
MLA 90197

 
 
Convertible note agreement pg 63

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg] Schedule 8   Mining Rights

 
 

   
 
Paradise North
 
 
EPMA 17087
 
EPMA 18209
 
 
D-Tree
 
 
EPMA 17443
 
Other tenements
 
 

 
 
6          Access, water and infrastructure rights 

--------------------------------------------------------------------------------

 
 
Project
 
 
Application
 
Paradise South
 
MLA 90221
 
MLA 90222
 
MLA 90223
 
MLA 90224
 
MLA 90225
 
MLA 90226
 
MLA 90227
 
 
Paradise North
 
MLA 90210
 
 
D-Tree
 
 
 
Other tenements
 
 

 
 
 
Convertible note agreement pg 64

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
Schedule 9
Officer's certificate 

--------------------------------------------------------------------------------

 
To:       [Acorn Capital Limited]
(the Noteholders)
 


 
I refer to the convertible note agreement between Paradise Phosphate Pty Ltd,
[insert Acorn entities] (Convertible Note Agreement).
 
I [insert name] am a director of [insert name(s) of Company / Security
Providers] (each an Obligor).
 
A term defined in the Convertible Note Agreement has the same meaning when used
in this certificate.
 
I have been authorised by each Obligor to give this certificate.
 
                    I certify as follows:
 
 
1          Relevant Documents 

--------------------------------------------------------------------------------

 
Attached to this certificate are true, complete and up-to-date copies of each of
the following:
 
(a)  constitution: the constitution of each Obligor;
 
(b)  [power of attorney: a duly executed power of attorney granted by the each
Obligor authorising execution of the Transaction Documents to which it is a
party;]
 
(c) [board minutes: extracts of minutes of a meeting of the directors of the
each Obligor approving the execution and performance of its obligations under
the Transaction Documents to which it is expressed to be a party and the
granting of the power of attorney referred to in clause 1(b).]
 
2          No revocation 

--------------------------------------------------------------------------------

 
Each document[, power of attorney] and resolution referred to in clause 1 is in
full force and effect and has not been amended, modified or revoked.
 
3          Officers 

--------------------------------------------------------------------------------

 
The following signatures are the true signatures of each of the officers of the
each Obligor as at the date of this certificate:
 
 
Name
 
 
Position
 
Signature
 
[insert name]
 
 
[insert details of position]
 
 
[insert name]
 
 
[insert details of position]
 
 
[insert name]
 
 
[insert details of position]
 

 
 
 
Convertible note agreement pg 65

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg] Schedule 9 Officer's certificate

 
 
4          Representation 

--------------------------------------------------------------------------------

 
I represent and warrant that no Event of Default has occurred which is
continuing or will occur as a result of the issue of the Notes.
 
 
5          Certification 

--------------------------------------------------------------------------------

 
I certify that as at the date of execution of each Transaction Document:
 
(a)  each Obligor, before entering into any Transaction Document to which it is
a party, has, in connection with the execution, delivery and performance of each
such Transaction Document, complied with chapter 2E and Part 2J.3 of the
Corporations Act; and
 
(b) each Obligor is solvent and will not become insolvent by entering into and
performing its obligations under each Transaction Document to which is a party.
 
sign here ►
     
Director[insert  name and capacity – director/secretary]
             
date
   

 
 
 
Convertible note agreement pg 66

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
 
Signing page
 
Executed as an agreement 

--------------------------------------------------------------------------------

 

 
Initial Noteholder
     
Executed by Australian Microcap Investments Pty Ltd as trustee for Microcap
Investment Trust 1
by
       
sign here ►
     
Director
       
print name
         
sign here ►
     
Director/Secretary
       
print name
     

 

--------------------------------------------------------------------------------

 

 
Initial Noteholder
     
Executed by Australian Microcap Investments Pty Ltd as trustee for Microcap
Investment Trust 2
by
       
sign here ►
     
Director
       
print name
         
sign here ►
     
Director/Secretary
       
print name
     

 

--------------------------------------------------------------------------------

 
 
Convertible note agreement pg 67

--------------------------------------------------------------------------------

 
 

graphic [freehills-header.jpg] Signing page

 
 
 

 
Company
     
Executed by
Paradise Phosphate Pty Ltd
by
       
sign here ►
     
Company Secretary/Director
       
print name
         
sign here ►
     
Director
       
print name
     

 

--------------------------------------------------------------------------------

 

 
Legend
     
Executed by
Legend International Holdings, Inc
by
       
sign here ►
         
print name
         
sign here ►
         
print name
     

 

--------------------------------------------------------------------------------

 
 
Convertible note agreement pg 68

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
 
Attachments
 
 
Table of contents 

--------------------------------------------------------------------------------

 
Deed of adherence
 
New Security Provider Accession Deed Poll
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Convertible note agreement pg 1

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
 
Attachment 1
 
 
Deed of adherence 

--------------------------------------------------------------------------------

 
 
Date ►
 
 
 
This deed poll is made by
 
 
New Noteholder
 
 
[insert name of New Noteholder]
[insert address of New Noteholder]
 
Recitals
1 [insert name of transferor] proposes to transfer the Relevant Notes to the New
Noteholder in accordance with the Convertible Note Agreement.
 
2 The New Noteholder wishes to make this deed poll to enable such transfer of
the Relevant Notes to occur.
 
 
This deed witnesses as follows:
 

 
 
1          Definitions and interpretation 

--------------------------------------------------------------------------------

 
1.1              Definitions
 
The meanings of the terms used in this deed, including the recitals to this
deed, are set out below.
 
 
Term
 
 
Meaning
 
Applicable
Provisions
 
the terms and conditions of the Convertible Note Agreement, except to the extent
that any such terms and conditions:
 
1 have been fully performed before Registration; or
 
2 are incapable of application to the New Noteholder.
 
 
Convertible Note
Agreement
 
 
the convertible note agreement dated [insert date] between the Company, Legend,
MIT 1 and MIT 2 (as amended).
 
Party
 
 
a party to the Convertible Note Agreement.
 
Registration
 
 
the entry of the New Noteholder in the register of Noteholders of the Company as
the holder of any Note.
 
Relevant Notes
 
 
[insert number and class of Notes which are to be transferred to the New
Noteholder].

 
 
 
Convertible note agreement pg 2

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg] Attachment 1   Deed of adherence

 
 
1.2              Definitions in Convertible Note Agreement
 
A word or phrase defined in the Convertible Note Agreement has the same meaning
when used in this agreement (except as otherwise specified or the context
otherwise provides).
 
 
2          Adherence 

--------------------------------------------------------------------------------

Subject to the transfer of the Relevant Notes from [insert name of transferor]
to the New Noteholder being executed and delivered to the New Noteholder, the
New Noteholder agrees for the benefit of the Parties to observe and perform and
be bound by the Applicable Provisions to the intent and effect that the New
Noteholder will as from Registration be deemed to:
 
(a)  be a party to the Convertible Note Agreement; and
 
(b) have the rights and obligations of a Noteholder under the Applicable
Provisions.
 
 
3          Amendment 

--------------------------------------------------------------------------------

For the purpose of clause 20 of the Convertible Note Agreement, the address
details of the New Noteholder are as follows:
 
The address of [insert name of new Noteholder] is:
                            [insert address of new Noteholder]
                   Attention:           [insert name of contact for new
Noteholder]
                   Facsimile:            [insert facsimile number of new
Noteholder]
 
 
Convertible note agreement pg 3

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg] Attachment 1 Deed of adherence

 
 
4          One instrument 

--------------------------------------------------------------------------------

 
                   This deed poll will be read together with the Convertible
Note Agreement, both of which will together be construed as one and the same
instrument.
 
            Executed as a deed poll 

--------------------------------------------------------------------------------

 
 
                    [insert relevant execution clause]
 
 
 
 
 
 
 
Convertible note agreement pg 4

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
 
Attachment 2
 
New Security Provider Accession Deed Poll 

--------------------------------------------------------------------------------

 
Date ►
 
 
 
This deed poll is made by
 
 
 
New Security Provider
 
[insert name of New Security Provider]
[insert ACN/ABN/ARBN] of [insert address]
 
 
Recitals
 
 
[insert details]
 
This deed poll witnesses as follows:
 

 
 
1          Interpretation 

--------------------------------------------------------------------------------

 
1.1               Incorporated definitions
 
A word or phrase (other than one defined in clause 1.2) defined in the
Convertible Note Agreement has the same meaning in this deed poll.
 
1.2              Definitions
 
                   The meanings of the terms used in this deed poll are set out
below.
 
 
Term
 
 
Meaning
Applicable
Provisions
the terms and conditions of the Convertible Note Agreement, except to the extent
that any such terms and conditions:
 
1 have been fully performed before accession; or
 
2 are incapable of application to the New Security Provider.
 
 
Effective Date
 
 
the date of this deed poll.
 
Convertible Note 
Agreement
 
 
the convertible note agreement dated [insert date] between the Company, Legend,
MIT 1 and MIT 2 (as amended).
 
Party
 
 
a party to the Convertible Note Agreement

 
 
 
Convertible note agreement pg 1

--------------------------------------------------------------------------------

 
 
 

graphic [freehills-header.jpg] Attachment 2 New Security Provider Accession Deed
Poll

 
 
 
1.3              Definitions and Interpretation
 
A word or phrase defined, and the interpretation provisions, in the Convertible
Note Agreement apply to this deed poll as if set out in full in this deed poll.
 
 
2          New Security Provider becomes a party 

--------------------------------------------------------------------------------

 
With effect on and from the Effective Date, the New Security Provider agrees for
the benefit of the Parties:
 
(a)  to be a party to the Convertible Note Agreement;
 
(b)  bound by the Applicable Provisions and has the same rights and assumes the
same obligations as if it were a party to the Convertible Note Agreement as a
Security Provider; and
 
(c) each reference in the Convertible Note Agreement to ‘Security Provider’
includes a reference to the New Security Provider.
 
 
3          Acknowledgements 

--------------------------------------------------------------------------------

 
3.1              Copies of documents
 
The New Security Provider acknowledges that it has received a copy of the
Convertible Note Agreement together with the other information it has required
in connection with this deed poll.
 
4          Notices 

--------------------------------------------------------------------------------

For the purposes of clause 20 of the Convertible Note Agreement, the details of
the New Security Provider are as follows:
 
Name:
 
Office:
 
Address:
 
Attention:
 
                    Facsimile:
 
 
Convertible note agreement pg 2

--------------------------------------------------------------------------------

 
 

graphic [freehills-header.jpg] Attachement 2   New Security Provider Accession
Deed Poll

 
 
 
5          One instrument 

--------------------------------------------------------------------------------

    
                   This deed poll will be read together with the Convertible
Note Agreement, both of which will together be construed as one and the same
instrument.
 
 
6          Attorneys 

--------------------------------------------------------------------------------

 
                   Each of the attorneys executing this deed states that the
attorney has no notice of revocation of the attorney's power of attorney.
 
 
 
            Executed as a deed poll 

--------------------------------------------------------------------------------

 
                   [insert execution clauses]
 
 
 
Convertible note agreement pg 3

--------------------------------------------------------------------------------

 
 
GRAPHIC [freehills-header.jpg]
 
 
 
Signing page
 
Executed as a deed

--------------------------------------------------------------------------------

 

 
Initial Noteholder
     
Signed, sealed and delivered for Australian Microcap Investments Pty Ltd as
trustee for Microcap Investment Trust 1
by
       
sign here ►
     
Director
       
print name
         
sign here ►
     
Director/Secretary
       
print name
     

 

--------------------------------------------------------------------------------

 

 
Initial Noteholder
     
Signed, sealed and delivered for Australian Microcap Investments Pty Ltd as
trustee for Microcap Investment Trust 2
by
       
sign here ►
     
Director
       
print name
         
sign here ►
     
Director/Secretary
       
print name
     

 

--------------------------------------------------------------------------------

 
 
page 11

--------------------------------------------------------------------------------

 
 

graphic [freehills-header.jpg] Signing page

 
 
 

 
Company
     
Signed, sealed and delivered for
Paradise Phosphate Pty Ltd
by
       
sign here ►
     
Company Secretary/Director
       
print name
         
sign here ►
     
Director
       
print name
     

 

--------------------------------------------------------------------------------

 

 
Legend
     
Signed, sealed and delivered for
Legend International Holdings, Inc
by
       
sign here ►
         
print name
         
sign here ►
         
print name
     

 

--------------------------------------------------------------------------------

 
 
page 12